

Exhibit 10.4

 
Portions herein identified by [***] have been omitted pursuant to a request for
confidential treatment under Rule 406 of the Securities Act of 1933, as amended.
A complete copy of this document has been filed separately with the Securities
and Exchange Commission.
 


 
LICENSE AGREEMENT


 
BETWEEN


 
INEX PHARMACEUTICALS CORPORATION


 
AND


 
HANA BIOSCIENCES, INC.
 
 

--------------------------------------------------------------------------------


 
LICENSE AGREEMENT
 
TABLE OF CONTENTS
 
Article 1 INTERPRETATION
1
1.1
Definitions
1
1.2
Other Definitions
13
     
Article 2 LICENSED PATENT AND LICENSED TECHNOLOGY
13
2.1
License
13
2.2
License Grant to INEX
14
2.3
Compliance with Third Party Agreements
14
2.4
Sublicensing
14
2.5
Payment of Taxes
16
     
Article 3 LICENSE FEES, MILESTONES AND ROYALTIES
16
3.1
Sphingosomal Vincristine
16
3.2
Sphingosomal Vinorelbine
18
3.3
Sphingosomal Topotecan
20
3.4
Limitation on Payment Using Common Stock
22
3.5
Assumption of Milestone and Royalty Obligations
22
3.6
Remuneration Respecting Sublicensees
23
3.7
Third Party Payments
25
3.8
Compulsory Licenses
26
3.9
Reports and Payment
27
3.10
Withholding Taxes
27
3.11
Foreign Payments
28
3.12
Method of Payment
28
3.13
Late Payments
28
3.14
Records
28
3.15
Audits
28
     
Article 4 DEVELOPMENT OBLIGATIONS
29
4.1
Development Plans
29
4.2
Development Efforts
29
4.3
Transition Committees
29
4.4
Subcontractors
29
   
 
Article 5 COMMERCIALIZATION OBLIGATIONS
30
5.1
Regulatory Compliance
30
5.2
Marqibo Trademark
30
5.3
Labeling and Patent Marking
30
5.4
Commercialization Efforts
30
5.5
Consequence of No Sales
30
5.6
Reports
31
     
Article 6 PRODUCT SAFETY AND REGULATORY COMPLIANCE
31
6.1
Regulatory Responsibilities
31
6.2
Pharmacovigilance
32
6.3
Recalls and Product Withdrawals
33
         

 

--------------------------------------------------------------------------------


 
Article 7 INTELLECTUAL PROPERTY RIGHTS
33
7.1
Injunctive Relief
33
7.2
INEX Title
34
7.3
Ownership of Pre-existing Intellectual Property Rights
34
7.4
Ownership of Future Intellectual Property Rights
34
         
Article 8 PATENT PROSECUTION AND MAINTENANCE
35
8.1
IP Committee
35
8.2
Responsibility for Patent Prosecution and Maintenance
35
8.3
Consultation and Reporting
37
8.4
Reports
37
8.5
Abandonment, Withdrawal or Discontinuance
37
8.6
Costs of Patent Application, Prosecution and Maintenance
39
8.7
Late Payments
40
8.8
Co-operation
41
     
Article 9 INFRINGEMENT PROCEEDINGS
41
9.1
Limits
41
9.2
Conduct of Infringement Proceedings
41
9.3
Breach of Confidence Proceedings
42
9.4
Defense of Infringement Proceedings
43
9.5
Co-operation with Other Licensees
44
     
Article 10 CONFIDENTIAL INFORMATION AND PUBLICATION
44
10.1
Treatment of Confidential Information
44
10.2
Permitted Disclosures
45
10.3
Liability for Representatives
46
10.4
Publications Generally
46
10.5
No Limitation on Regulatory Compliance
46
10.6
Return of Confidential Information
46
     
Article 11 REPRESENTATIONS AND WARRANTIES
47
11.1
Hana Representations and Warranties
47
11.2
INEX Representations and Warranties
48
11.3
DISCLAIMER
49
     
Article 12 INDEMNIFICATION AND LIABILITY LIMITATIONS
49
12.1
Indemnification by Hana
49
12.2
Indemnification by INEX
50
12.3
Notice of Claims
50
12.4
Consequential Losses
51
12.5
Actions Between the Parties
51
12.6
Insurance
51
     
Article 13 DISPUTE RESOLUTION
52
13.1
Negotiation and Arbitration
52
     

 
ii

--------------------------------------------------------------------------------


 
Article 14 TERM & TERMINATION
53
14.1
Term
53
14.2
Termination for Invalidity Challenge
54
14.3
Termination on Bankruptcy
54
14.4
Termination for Material Breach
56
14.5
No Limitation on Remedies
57
14.6
Consequences of Termination
57
14.7
Disposition of Product
57
14.8
Delivery of Data and Materials and License
57
 
   
Article 15 GENERAL PROVISIONS
58
15.1
Amendments
58
15.2
Assignment
58
15.3
Counterparts; Facsimile
59
15.4
Entire Agreement
59
15.5
Enurement
59
15.6
Exhibits
59
15.7
Force Majeure
59
15.8
Further Assurances
59
15.9
Governing Law
59
15.10
Headings
59
15.11
Independent Legal Advice
60
15.12
International Sale of Goods Act
60
15.13
Jurisdiction
60
15.14
Non-Use of Names
60
15.15
Notices
60
15.16
No Implied Rights
61
15.17
No Solicitation or Hiring of Employees
61
15.18
No Third-Party Rights
61
15.19
No Waiver
61
15.20
Publicity
61
15.21
Relationship of Parties
61
15.22
Rights and Remedies
62
15.23
Severability
62
15.24
Survival
62
15.25
Wording
62

 
iii

--------------------------------------------------------------------------------


LICENSE AGREEMENT
 
THIS AGREEMENT is dated effective May 6, 2006.
 
BETWEEN:
 
INEX PHARMACEUTICALS CORPORATION, a company duly incorporated under the laws of
British Columbia having an office at #200 - 8900 Glenlyon Parkway, Burnaby,
British Columbia, Canada V5J 5J8
 
(“INEX")
 
AND:
 
HANA BIOSCIENCES, INC., a company duly incorporated under the laws of Delaware
having an office at 400 Oyster Point Boulevard, Suite 215, South San Francisco,
CA 94080, U.S.A.
 
("Hana")
 
WHEREAS:
 

A.  
Pursuant to an Transaction Agreement between INEX and Hana dated May 6, 2006
(the “Transaction Agreement”), INEX has agreed to license to Hana certain
Licensed Patents (as hereinafter defined) and INEX Technology (as hereinafter
defined) relating to the use of sphingosomes in the Hana Field (as hereinafter
defined);

 

B.  
Hana and INEX acknowledge that the Licensed Patents and INEX Technology provide
substantial value and significant barriers of entry in the Hana Field for any
potential third-party competitor; and

 

C.  
INEX and Hana desire to set out in this Agreement the terms and conditions which
will govern the Parties’ respective rights and obligations in respect of the
Licensed Patents and INEX Technology.

 
NOW THEREFORE, in consideration of the covenants, rights and obligations
contained in this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
Article 1  INTERPRETATION
 

1.1  
Definitions

 
As used in this Agreement, the following terms, whether used in the singular or
plural, shall have the following meanings:
 

1.1.1  
“Abandoning Party” shall have the meaning set forth in Section 8.5.1.

 

1.1.2  
“Adverse Drug Event” means any noxious, unintended, or untoward medical
occurrence in a patient or clinical investigation subject associated with the
use of a medicinal or investigational product, whether or not related to the
medicinal or investigational product.

 
 

--------------------------------------------------------------------------------


 

1.1.3  
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlled by, controlling or under common control with such Person. For the
purposes of this definition, “control” shall mean direct or indirect beneficial
ownership of 50% or greater interest in the voting power of such Person or such
other relationship as, in fact constitutes actual control.

 

1.1.4  
“Agreement” means this License Agreement and all exhibits attached hereto.

 

1.1.5  
“Assesed Value” shall have the meaning set forth in Section 3.6.6(b).

 

1.1.6  
“Applicable Laws” means all applicable federal, provincial, state and local
laws, ordinances, rules and regulations of any kind whatsoever in the Territory,
including, without limitation, pharmaceutical and environmental rules and
regulations, including cGMP Requirements, GCP Requirements, GLP Requirements and
the General Biological Products Standards of the FDA, and the Federal Food, Drug
and Cosmetic Act, as amended, or any successor act thereto (“FDCA”).

 

1.1.7  
“Bankruptcy Action” shall have the meaning set forth in Section 14.3.3.

 

1.1.8  
“BCCA” means the British Columbia Cancer Agency.

 

1.1.9  
“BCCA Agreements” means the Research Project Agreement between INEX (formerly
Lipex Pharmaceuticals, Inc.) and the British Columbia Cancer Agency dated
February 25, 1993, and terminated May 6, 2002.

 

1.1.10  
“BCCA Patents” means the egg sphingomyelin patents assigned by the British
Columbia Cancer Agency to INEX, that are subject to the rights of the British
Columbia Cancer Agency (including royalty rights) under the terms and conditions
of the BCCA Agreements.

 

1.1.11  
“Business Day” means any day other than a day which is a Saturday, a Sunday or a
statutory holiday in British Columbia or California.

 

1.1.12  
“Calendar Quarter” means each of the three-month periods ending on March 31,
June 30, September 30 or December 31.

 

1.1.13  
"cGMP Requirements" means the current Good Manufacturing Practices standards
required by the FDA (as set forth in the FDCA), the Therapeutic Products
Directorate Organization of Health Canada ("TPD"), and the European Medicines
Evaluation Agency ("EMEA") and any other jurisdiction as mutually agreed between
the Parties together with their applicable regulations, policies or guidelines
which are in effect for the manufacture and testing of pharmaceutical materials,
active ingredients, or excipients for use in Phase I, Phase II, and Phase III
clinical trials, as applicable.

 

1.1.14  
“Clinical Activity” and “Clinical Activities” mean any one or more of the
activities associated with drug testing in humans, including trial design and
execution, payment of investigators’, institutional, and contractors’ fees, drug
distribution and accountability, analytical testing, data management,
statistical analysis, adverse event reporting, and scientific publication,
performed in pursuit of the Development and Commercialization of a Product.

 
 
2

--------------------------------------------------------------------------------


 

1.1.15  
“Clinical Trial Material” means labeled and packaged Sphingosomal Vincristine,
Sphingosomal Vinorelbine and/or Sphingosomal Topotecan, and any component(s)
thereof, used or to be used, in clinical trials.

 

1.1.16  
“Closing Payment” means an aggregate of One Million Five Hundred Thousand
Dollars ($1,500,000) in funds held in escrow to be paid by Hana to INEX pursuant
to the terms and conditions of the Transaction Agreement.

 

1.1.17  
“Closing Shares” means the number of shares of Common Stock determined by
dividing Ten Million Dollars ($10,000,000) by the FMV of the Common Stock as of
March 16, 2006 to be paid by Hana to INEX pursuant to the terms and conditions
of the Transaction Agreement.

 

1.1.18  
“Commercialize” and “Commercialization” mean the activities customarily
associated with sales of pharmaceutical products including without limitation,
DDMAC Activities, price and reimbursement negotiations, pre-launch and launch
activities, marketing, sales, distribution, post-approval Clinical Activities,
the development, prosecution, registration and maintenance of trademarks, trade
names and domain names, and Pharmacovigilance in each country in the Territory.

 

1.1.19  
“Commercially Reasonable Efforts” means those efforts and resources that Hana
would use were it developing, promoting and detailing its own pharmaceutical
products which are of similar market potential as the Products, taking into
account product labeling, market potential, past performance, economic return,
the regulatory environment and competitive market conditions in the therapeutic
area, all as measured by the facts and circumstances at the time such efforts
are due.

 

1.1.20  
“Common Stock” means the common stock of Hana, par value $0.001 per share.

 

1.1.21  
“Confidential Information” means all information, knowledge or data:

 

(a)  
of an intellectual, technical, scientific or industrial nature, patentable or
otherwise, in which a Party has a proprietary or ownership interest, including,
without limitation, technical data, drawings, photographs, scans,
specifications, standards, analytical methods, techniques, manuals, reports,
formulas, compilations, processes, information, lists, trade secrets, computer
software, programs, devices, equipment, concepts, inventions, designs, and
know-how (including the INEX Technology);

 

(b)  
pertaining to the business and affairs of a Party, including, without
limitation, financial information, marketing, manufacturing and commercial
strategies, patent positioning, business plans, strategies and developments,
including any negative developments; or

 

(c)  
provided or disclosed to a Party by Third Parties subject to restrictions on use
or disclosure, whether oral or written, furnished by the disclosing Party to the
receiving Party or any of its Representatives, whether furnished or prepared
before or after the Effective Date of this Agreement, and includes all analyses,
compilations, data, studies, reports or other documents based upon or including
any of such information, data or knowledge and, in all cases, all copies and
tangible embodiments thereof, in whatever form or medium;

 
3

--------------------------------------------------------------------------------


provided that Confidential Information shall not include such information which:
 

(a)  
can be demonstrated by the receiving Party by written record to have been known
or otherwise available to the receiving Party prior to the disclosure by the
disclosing Party;

 

(b)  
can be demonstrated by the receiving Party by written record to have been in the
public domain at the time of disclosure;

 

(c)  
after disclosure, can be demonstrated by the receiving Party by written record
to have subsequently become part of the public domain other than as a
consequence of a breach of this Confidential Disclosure Agreement by the
receiving Party or its Representatives;

 

(d)  
after disclosure, can be demonstrated by the receiving Party by written record
to have been subsequently provided to the receiving Party by a Third Party, but
only to the extent that the receiving Party can demonstrate that such disclosure
does not violate any obligations of the Third Party to the disclosing Party; or

 

(e)  
the receiving Party can demonstrate by written records results from research and
development activity conducted by the receiving Party or any of its Affiliates
independently and in advance of disclosure by the other Party thereof.

 
 (f) Specific disclosures shall not be deemed to be within the above exceptions
merely because they are embraced by general disclosures within the above
exceptions, and any combination of features shall not be deemed within the above
exceptions merely because individual features are within the above exceptions.
 

1.1.22  
“Damages” means any losses, liabilities, obligations, damages, penalties, fines,
claims, demands, actions, suits, costs and expenses of any nature whatsoever,
excluding indirect, special or consequential damages, but including, without
limitation, legal fees, charges and disbursements, and the indirect, special or
consequential damages of Third Parties for which a Party, INEX Indemnitees or
Hana Indemnitees, as the case may be, is responsible.

 

1.1.23  
“DDMAC Activities” mean all activities performed in accordance with the
requirements of the Division of Drug Marketing, Advertising and Communications,
Center for Drug Evaluation and Research of the FDA, and the Office of the
Inspector General of the Department of Health and Human Services of the United
States.

 

1.1.24  
“Definitive Agreements” mean the Asset Purchase Agreement, Elan Assignment and
Novation Agreement, License Agreement, Service Agreement, UBC Sublicense
Agreement; Transaction Agreement, and Registration Rights Agreement.

 
 
4

--------------------------------------------------------------------------------


 

1.1.25  
“Designated EU States” means any one of Germany, the United Kingdom, Italy,
France or Spain.

 

1.1.26  
“Develop” and “Development” means:

 

(a)  
all activities set forth in the Development Plan; and

 

(b)  
all activities necessary to obtain and maintain Regulatory Approvals in each
country in the Territory, including Clinical Activities, Regulatory Activities,
Technical Transfer and Manufacturing activities;

 

1.1.27  
“Development Plan” means the development plan for seeking Regulatory Approvals
for each Product in the Territory during the initial twelve (12) months
following the Effective Date, together with a corresponding budget accounting
for the anticipated costs to be expended or incurred by Hana in conducting the
Development. The Development Plan and any amendments thereto adopted in
accordance with Article 4 will form a part of this Agreement.

 

1.1.28  
“Discontinued Licensed Patent” shall have the meaning set forth in Section
8.5.3.

 

1.1.29  
“Dispute” shall have the meaning set forth in Section 13.1.1.

 

1.1.30  
“Dollars” or “$” shall mean the lawful money of the United States of America.

 

1.1.31  
“Effective Date” means the date shown on page one of this Agreement.

 

1.1.32  
“Excess Amount” shall have the meaning set forth in Section 9.2.6.

 

1.1.33  
"Fair Market Value" for the purposes of Sections 1.1.64 and 1.1.94, means the
highest price, expressed in dollars, that an asset (whether tangible or
intangible) would bring in an open and unrestricted market, between a willing
buyer and a willing seller who are both knowledgeable, informed, and prudent,
and who are acting independently of each other.

 

1.1.34  
“FDA” means the Food and Drug Administration of the United States of America.

 

1.1.35  
“FMV” means the quotient resulting from dividing (A) the sum of the value of all
trades for each of the twenty (20) trading days immediately preceding the FMV
reference date, by (B) the aggregate volume of all trades of shares of Common
Stock during such twenty trading day period, in each case as reported in the
principal exchange or stock market on which the Common Stock is then listed.

 

1.1.36  
“FTE Rate” means the fully burdened rate established by INEX for the services of
an INEX employee or consultant providing IP Services which for the first year of
this Agreement, is $[***] based on 1,800 employee hours per year, or pro-rata
portion thereof; provided however, that on each anniversary of the Effective
Date, the FTE Rate shall be adjusted by a percentage equal to the net change in
the Consumer Price Index (All Items) for the province of British Columbia for
the twelve (12) month period ending with December of the calendar year
immediately preceding such anniversary date. 

 
 
5

--------------------------------------------------------------------------------


 

1.1.37  
“GCP Requirements” or “Good Clinical Practices” means the then current standards
for clinical trials for pharmaceuticals as required by the FDA, the TPD and the
equivalent Regulatory Authority elsewhere in the Territory, and, as applicable,
the policies and guidelines of the International Conference on Harmonization in
effect for the clinical testing of pharmaceutical materials.

 

1.1.38  
“GLP Requirements” or “Good Laboratory Practices” means the current Good
Laboratory Practices standards required by the FDA, the TPD and the equivalent
Regulatory Authority elsewhere in the Territory in effect for the testing of
pharmaceutical materials as applied to raw materials and finished products.

 

1.1.39  
“Hana Field” means all uses of the Products.

 

1.1.40  
“Hana Indemnitees” shall have the meaning set forth in Section 12.2.

 

1.1.41  
“Hana Intellectual Property” means:

 

(a)  
all Intellectual Property Rights, patents and patent applications (whether
complete or incomplete or whether filed or unfiled), including registrations, in
any jurisdiction world-wide, as well as any patents and patent applications
assigned or licensed by Hana during the Term of this Agreement; and

 

(b)  
All Confidential Information owned or controlled by Hana at any time during the
Term of this Agreement.

 

1.1.42  
“IE Oncology” means IE Oncology Company Limited, an international business
company incorporated under the laws of Barbados and having its registered office
at Bishop’s Court Hill, St. Michael, Barbados.

 

1.1.43  
“IND” means an Investigational New Drug application in accordance with the rules
and regulations of the FDA.

 

1.1.44  
“Indemnitee” shall have the meaning set forth in Section 12.3.

 

1.1.45  
“Indemnitor” shall have the meaning set forth in Section 12.3.

 

1.1.46  
“INEX Indemnitees” shall have the meaning set forth in Section 12.1.

 

1.1.47  
“INEX Patents” means all right, title and interest in and to the inventions
described in:

 

(a)  
the patents and patent applications existing on the Effective Date that were
originally assigned to INEX and are listed in Exhibit 1.1.52 attached hereto;

 

(b)  
any and all patents and patent application assigned or licensed by INEX to Hana
after the Effective Date and during the Term of this Agreement that are
necessary and useful in the Development or Commercialization of the Products,
subject to the terms and limitations of any agreement related to such patents
and applications; and

 
6

--------------------------------------------------------------------------------



(c)  
any and all counterparts of the foregoing, including all divisionals,
provisionals, non-provisionals, and continuations, and all patents issuing on
any of the foregoing and any foreign counterparts thereof, together with all
registrations, reissues, re-examinations, supplemental protection certificates,
additions, renewals or extensions thereof and any foreign counterparts thereof.

 

1.1.48  
“INEX Technology” includes:

 

(a)  
all technical information and know-how relating to the technology claimed in the
INEX Patents in the Hana Field including without limitation all such information
as is described in certain of the laboratory notebooks enumerated in Exhibit
1.1.48 attached hereto; and

 

(b)  
all Confidential Information possessed by INEX on the Effective Date and
pertaining to the Products in the Hana Field in data, drawings, formulae,
know-how, unpatented inventions, manufacturing information, specifications,
product design histories, technical dossiers, regulatory records, quality system
documentation, whether protectable or not as trade secrets or otherwise
including, without limitation, standard operating procedures, technical reports,
synthetic protocols, manufacturing protocols, animal protocols, invention
disclosures, manufacturing records, process development data, formulation
records, biological, chemical, pharmacological, toxicological assay results,
controls, clinical testing data, IND data and histology slides.

 

1.1.49  
“Intellectual Property Rights” means all intellectual property rights subject to
protection by intellectual property laws in any country of the world, arising
under statutory or common law, contract, or otherwise, and whether or not
perfected, including without limitation, all (a) patents, reissues of and
reexamined patents, and patent applications, whenever filed and wherever issued,
including without limitation, continuations, continuations-in-part, substitutes
and divisions of such applications and all priority rights resulting from such
applications; (b) rights associated with works of authorship including without
limitation copyrights, moral rights, copyright applications, copyright
registrations, synchronization rights, mask work rights, mask work applications,
mask work registrations; (c) rights associated with trademarks, service marks,
trade names, logos, trade dress, goodwill and the applications for registration
and registrations thereof; (d) rights relating to the protection of trade
secrets and confidential information; (e) rights analogous to those set forth in
this Section and any and all other proprietary rights relating to intangible
property; and (f) divisions, continuations, renewals, reissues and extensions of
the foregoing (as and to the extent applicable) now existing, hereafter filed,
issued or acquired.

 

1.1.50  
“IP Committee” shall have the meaning set forth in Section 8.1.

 

1.1.51  
“IP Services” means such services as Hana deems reasonably necessary, desirable
or helpful to evidence, maintain, protect or enforce Hana’s rights as set forth
under the Services Agreement, and as further defined in Section 8.6.2.

 

1.1.52  
“Licensed Patents” means the INEX Patents, the BCCA Patents, and the MD Anderson
Patents listed in Exhibit 1.1.52 attached hereto.

 

1.1.53  
“Litigating Party” shall have the meaning set forth in Section 9.2.5.

 
7

--------------------------------------------------------------------------------


 

1.1.54  
“Major Markets” means the countries of the United States of America, Germany,
the United Kingdom, Italy, France, Spain.

 

1.1.55  
“Manufacture,” “Manufactured” and“Manufacturing” means all or a portion of the
activities of Hana, INEX, its Affiliates or their respective Third Party
contractors associated with the manufacturing, filling, sampling, testing,
handling, labeling, packaging and storage of Material and all work-in-progress.
“Manufacturing” and “Manufactured” will have comparable meanings.

 

1.1.56  
“Marqibo” is INEX’s trade name for Sphingosomal Vincristine.

 

1.1.57  
“Material” means all compounds, materials, substances, components or consumables
sourced or Manufactured by INEX, Hana or any of their respective Third Party
contractors to produce Clinical Trial Material (including Clinical Trial
Material), and Product for commercial sale, but excluding machinery and
equipment.

 

1.1.58  
“Maximum Issuance Amount” shall have the meaning set forth in Section 3.4.

 

1.1.59  
“MD Anderson” means the University of Texas MD Anderson Cancer Center.

 

1.1.60  
“MD Anderson License” means the Patent and Technology License Agreement made as
of February 14, 2000 between the Board of Regents of the University of Texas
System on behalf of the University of Texas MD Anderson Cancer Center and INEX,
and amended as of August 15, 2000.

 

1.1.61  
“MD Anderson Patents” means the Sarris Patents and Thomas Patents that are
subject to the rights of MD Anderson (including annual fees and royalty rights).

 

1.1.62  
“Method Transfer” means, in respect of the Services, the transfer by INEX and/or
INEX’s Third Party contractors to Hana, Hana’s Third Party contractors and/or
INEX’s Third Party contractors, of the methods for the testing of Material
pursuant to Method Transfer protocols mutually agreed between the Parties, and
shall include without limitation performance of Method Transfer qualification..

 

1.1.63  
“NDA” means a New Drug Application in accordance with the rules and regulations
of the FDA.

 

1.1.64  
“Net Sales” means the aggregate United States dollar equivalent of gross
revenues invoiced by Hana and its Affiliates and Sublicensees from or on account
of the sale of Product to Third Parties, in any given calendar year, less
deductions actually allowed or specifically allocated to Product and actually
incurred by Hana using US GAAP and reasonable practices with respect to sales of
all Product, consistently applied, for the following:

 

(a)  
credits or allowances, if any, actually granted on account of recalls, rejection
or return of Product;

 

(b)  
insurance, freight or other transportation costs incurred in shipping Product to
such Third Parties; and

 
 
8

--------------------------------------------------------------------------------


 

(c)  
excise taxes, sales taxes, value added taxes, consumption taxes, customs and
other duties or other taxes or other governmental charges imposed upon and paid
or allowed with respect to the production, importation, use or sale of Product
(excluding income or franchise taxes of any kind);

 

(d)  
(collectively, the “Permitted Deductions”). The foregoing definition is subject
to the following:

  

(e)  
no deductions shall be made for any item of cost incurred by Hana, its
Affiliates or Sublicensees in preparing, Manufacturing, shipping or selling
Product except as permitted pursuant to Sections 1.1.64(a), 1.1.64(b) and
1.1.64(c) inclusive;

 

(f)  
Net Sales shall not include transfer between any of Hana and any of its
Affiliates or Sublicensees for resale, but Net Sales shall include the
subsequent final sales to Third Parties by such Affiliates or Sublicensees;

 

(g)  
Fair Market Value shall be assigned to any and all non-cash consideration such
as but not limited to any credit, barter, benefit, advantage or concession
received by Hana or its Affiliates or Sublicensees in payment for sale of
Product;

 

(h)  
as used in this definition, a “sale” shall have occurred when Product are billed
out or invoiced;

 

(i)  
notwithstanding anything herein to the contrary, the following shall not be
considered a sale of Product under this Agreement:

 

(i)  
the transfer of a Product to a Third Party without consideration to Hana in
connection with the development or testing of a Product; or

 

(ii)  
the transfer of a Product to a Third Party without consideration in connection
with the marketing or promotion of the Product (e.g., samples).

 

1.1.65  
“Non-Abandoning Party” shall have the meaning set forth in Section 8.5.1.

 

1.1.66  
“Non-Competition Terms” means the terms and conditions contained in Article 7 of
the Transaction Agreement between the Parties dated May 6, 2006.

 

1.1.67  
“Non-litigating Party” shall have the meaning set forth in Section 9.2.5.

 

1.1.68  
“Notice of Abandonment” shall have the meaning set forth in Section 8.5.1.

 

1.1.69  
“Party” means INEX or Hana and “Parties” means INEX and Hana.

 

1.1.70  
“Person” means and includes any individual, corporation, partnership, firm,
joint venture, syndicate, association, trust, government body, and any other
form of entity or organization.

 
9

--------------------------------------------------------------------------------


 

1.1.71  
“Pharmacovigilance” means all the activities associated with maintaining an
effective drug safety monitoring system and adverse events reporting system in
compliance with the requirements of Regulatory Authorities.

 

1.1.72  
“Prime Rate” means the prime or equivalent rate quoted by the Bank of Canada
from time to time.

 

1.1.73  
“Product” means any one or more of Sphingosomal Vincristine, Sphingosomal
Vinorelbine, and Sphingosomal Topotecan.

 

1.1.74  
“Publishing Party” shall have the meaning set forth in Section 10.4.1.

 

1.1.75  
“QA” means Quality Assurance, being that part of each management system, within
Hana and INEX separately, having responsibility for assuring the quality of
Material and Manufacturing in respect of compliance with Regulatory
Requirements.

 

1.1.76  
“QC” means Quality Control, being that part of each management system, within
Hana and INEX separately, having responsibility for quality control testing of
Material in respect of compliance with Regulatory Requirements.

 

1.1.77  
“Registrational Clinical Trial” means any one of a Phase III clinical trial or
pivotal Phase II clinical trial conducted in furtherance of Regulatory
Approvals.

 

1.1.78  
“Regulatory Activity” and “Regulatory Activities” mean any one or more of the
regulatory activities to be performed by Hana, its Sublicensees or their
respective Representatives in pursuit of the Development of each Product,
including writing, translation, compilation, notification, submission, filing,
defense, maintenance and renewal of Regulatory Approvals and payment of fees
associated therewith, and meeting with Regulatory Authorities.

 

1.1.79  
“Regulatory Approvals” means all necessary and appropriate regulatory approvals
which must be obtained before placing each Product on the market in any country
in the Territory in which such approval is required, including without
limitation, INDs, NDAs, and any other comparable terms as applicable with regard
to any such approvals in any other country in the Territory.

 

1.1.80  
“Regulatory Authorities” means the FDA and any other like governmental
authorities, whether federal, provincial, state or municipal, regulating the
manufacture, importation, distribution, marketing, clinical testing and/or sale
of therapeutic substances in the Territory.

 

1.1.81  
“Regulatory Requirements” means Applicable Laws and all rules, regulations and
guidances in respect of QC and QA procedures and processes, manufacturing and
production batch records (including the master production record), packaging,
handling, storage, delivery and retention of raw material and finished product
samples and associated support data, and all licenses, certificates,
authorizations or requirements from Regulatory Authorities in the Territory,
including but not limited to cGMP Requirements in respect of the Manufacture of
Material.

 

1.1.82  
“Regulatory Submission” means any submission or filing made in furtherance of
obtaining and maintaining any Regulatory Approvals.

 
10

--------------------------------------------------------------------------------


 

1.1.83  
“Representatives” means, in respect of a Person, that Person’s Affiliates and
their respective directors, officers, employees, consultants, subcontractors,
Sublicensees, agents, representatives and other persons acting under their
authority.

 

1.1.84  
“Sarris Patents” means the Sarris patents and patent applications jointly owned
by INEX and MD Anderson, and in respect of which INEX owes MD Anderson annual
fees and royalty obligations as described in the MD Anderson License.

 

1.1.85  
“Service Agreement” means the Service Agreement entered into between INEX and
Hana dated May 6, 2006, and effective as of April 3, 2006.

 

1.1.86  
“Sphingosomal Topotecan” means a liposome that includes sphingomyelin and
cholesterol and contains encapsulated topotecan, wherein the sphingomyelin
comprises less than 20% dihydrosphingomyelin.

 

1.1.87  
“Sphingosomal Topotecan R&D Expenses” shall have the meaning set forth in
Section 3.3.4.

 

1.1.88  
“Sphingosomal Vincristine” means a liposome that includes sphingomyelin and
cholesterol and contains encapsulated vincristine, wherein the sphingomyelin
comprises less than 20% dihydrosphingomyelin.

 

1.1.89  
“Sphingosomal Vincristine NDA” shall have the meaning set forth in Section
3.1.1.

 

1.1.90  
“Sphingosomal Vincristine R&D Expenses” shall have the meaning set forth in
Section 3.1.4

 

1.1.91  
“Sphingosomal Vinorelbine” means a liposome that includes sphingomyelin and
cholesterol and contains encapsulated vinorelbine, wherein the sphingomyelin
comprises less than 20% dihydrosphingomyelin.

 

1.1.92  
“Sphingosomal Vinorelbine R&D Expenses” shall have the meaning set forth in
Section 3.2.4.

 

1.1.93  
“Sublicensee” means an Affiliate or Third Party to whom Hana has granted a
sublicense of the rights granted to Hana hereunder. Without limiting the
generality of the foregoing, a Sublicensee shall be deemed to include any
Affiliate or Third Party who is granted a sublicense hereunder by Hana pursuant
to the terms of the outcome or settlement of any infringement or threatened
infringement action.

 

1.1.94  
"Sublicensing Revenue" means all transaction closing payments, milestone
payments, license fees and any other pre-Commercialization payments (excluding
royalties, sales revenue, sales commissions and any monies and proceeds derived
from the sale of sublicensed Product) payable to, collected or received by Hana
or its Affiliates pursuant to each sublicense agreement entered in respect of
the Licensed Patents and INEX Technology granted hereunder. Except as otherwise
expressly provided below, “Sublicensing Revenue” shall not include: 

 

a)  
loans to Hana or its Affiliate by a Sublicensee relating to the Licensed Patents
and INEX Technology, except to the extent that the interest charged for such
loan is less than Fair Market Value (in which case only such difference between
the interest rate charged to Hana and the interest rate at Fair Market Value
shall constitute Sublicensing Revenue) or to the extent that the principal of a
loan is forgiven (in which case only such forgiven amount shall constitute
Sublicensing Revenue); or

 
11

--------------------------------------------------------------------------------


 

b)  
equity investments in Hana by a Sublicensee or equity of the Sublicensee
relating to the Licensed Patents and INEX Technology, except to the extent that
such investments are made at greater than Fair Market Value (in which case only
the excess premium shall constitute Sublicensing Revenue). For the purposes of
this subsection, if the shares of either Hana or its Sublicensee are not listed
on any stock exchange, the Fair Market Value shall be based on the price at
which shares of either Hana or its Sublicensee, as the case may be, have been
issued to investors (who are not industry-related strategic investors or
collaborative research partners) in the then most recent bona fide arm’s length
private placement financing completed within the preceding twelve (12) months
having gross proceeds of at least Ten Million Dollars ($10,000,000). If no such
private placement financing has been completed, the Parties shall appoint a
mutually acceptable Person as an independent evaluator, and if the Parties
cannot agree on an evaluator, the Fair Market Value shall be determined as
provided in Article 13;

 

c)  
An exchange of rights, assets, liabilities or other interest of any kind, except
to the extent that the economic benefit conferred upon Hana or its Affiliates by
reason of such exchange exceeds the Fair Market Value of the consideration which
would have been paid by Hana or its Affiliates for such rights, assets,
liabilities or interests, as determined by: (i) the mutual agreement of the
Parties following the application of U.S. GAAP, or failing mutual agreement;
(ii) the binding decision of a mutually appointed independent Third Party banker
or valuator familiar with the pharmaceutical industry.

 
(a)  For the avoidance of doubt, and without limiting the generality of the
foregoing “Sublicensing Revenue” shall include any Development funding in excess
of Hana’s true Development costs, whether measured: (i) as an FTE rate in excess
of Hana’s actual FTE rate; (ii) as project funding in excess of Hana’s actual
project cost; (iii) as a premium on any pass-through costs incurred by Hana; or
(iv) as a premium or rate charged in excess of any of Hana’s actual costs
incurred in Development.
 

1.1.95  
“Technical Transfer” means the transfer by INEX and/or INEX’s Third Party
contractors to Hana, Hana’s Third Party contractors and/or INEX’s Third Party
contractors of those aspects of the INEX Technology necessary and useful for the
Manufacture of Material, and includes Method Transfer.

 

1.1.96  
“Term” shall have the meaning set forth in Section 14.1.

 

1.1.97  
“Territory” means all of the countries and territories of the world.

 

1.1.98  
“Third Party(ies)” means any Person(s) other than INEX or Hana or any of their
respective Affiliates.

 
12

--------------------------------------------------------------------------------


 

1.1.99  
“Thomas Patents” means the Thomas patent applications owned by INEX, and in
respect of which INEX owes MD Anderson annual fees and royalty obligations as
set forth in the MD Anderson License.

 

1.1.100  
“US GAAP” means generally accepted accounting principles applied in the United
States of America.

 

1.1.101  
“Valid Claim” means either:

 

(a)  
a claim of an issued and unexpired patent which has not been held unenforceable,
unpatentable or invalid by a court or other governmental agency of competent
jurisdiction, and which has not been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or

 

(b)  
a claim in a patent application, provided that if such pending claim has not
issued as a claim of an issued patent within seven (7) years after the filing
date of such patent application, such pending claim shall not be a Valid Claim
for purposes of this Agreement.

 
In the event that a claim of an issued patent is held by a court or other
governmental agency of competent jurisdiction to be unenforceable, unpatentable
or invalid, and such holding is reversed on appeal by a higher court or agency
of competent jurisdiction, such claim shall be reinstated as a Valid Claim
hereunder, effective as of the date of such reinstatement.
 
1.2  Other Definitions
 
Any words defined elsewhere in this Agreement shall have the particular meaning
assigned to the words thereto.
 
Article 2  LICENSED PATENTS AND LICENSED TECHNOLOGY
 
2.1   License
 
Subject to the terms of this Agreement, INEX hereby grants to Hana, and Hana
hereby accepts:
 
2.1.1       an exclusive license under the INEX Patents to make, have made, use,
sell, offer for sale, import, and have imported Products in the Hana Field
within the Territory;
 
2.1.2       an exclusive license under the BCCA Patents, subject to the terms
and conditions set forth in the BCCA Agreements, to make, have made, use, sell,
offer for sale, import, and have imported Products in the Hana Field within the
Territory;
 
2.1.3       an exclusive sublicense under the MD Anderson Patents, subject to
the terms and conditions set forth in the MD Anderson License, to make, have
made, use, sell, offer for sale, import, and have imported Products in the Hana
Field within the Territory;
 
2.1.4       an exclusive license to use INEX Technology to make, have made, use,
sell, offer for sale, import, and have imported Products in the Hana Field
within the Territory.
 
13

--------------------------------------------------------------------------------


It is understood and agreed that the foregoing exclusive licenses and exclusive
sublicenses grant to Hana the rights enumerated to the exclusion of all other
parties, including INEX and its Affiliates.
 
It is also understood that INEX retains exclusive rights under the Licensed
Patents and INEX Technology outside the Hana Field.
 
2.2   License Grant to INEX
 
 

     2.2.1       
Hana hereby grants to INEX a non-exclusive license under the Licensed Patents
and INEX Technology to make, have made, use, import and have imported Products
solely for non-commercial research, scholarly ublication, education, or other
non-commercial purposes.

   

2.2.2        Hana hereby grants to INEX a non-exclusive license under the
Licensed Patents and INEX Technology to carry out INEX’s activities under the
Development Plan and Services Agreement.

   

2.2.3        Hana hereby grants to INEX a worldwide, royalty-free, non-exclusive
license under Hana Intellectual Property to make, have made, use, sell, offer to
sale, import, and have imported liposomes and liposomes having an active agent
encapsulated, intercalated or entrapped therein outside the Hana Field, with the
proviso that this grant does not extend to:

      

(a)  
any Intellectual Property Rights licensed by Hana prior to the Effective Date,
except to the extent that such license permits Hana to grant such rights to
Inex; or

 

(b)  
any Hana Intellectual Property directed to the active agent itself.

 
2.3  Compliance with Third Party Agreements
 

 
Subject to INEX’s performance of its obligations under this Agreement, and in
consideration for INEX’s sublicense of the BCCA Patents and MD Anderson Patents
Hana unconditionally, absolutely and irrevocably covenants and agrees with INEX
as primary obligor, to adopt as Hana’s own obligations every obligation of INEX
contained or set forth in the BCCA Agreements and the MD Anderson License.

 
2.4  Sublicensing
 
2.4.1       With respect to the licenses and sublicenses granted to Hana under
Section 2.1, subject to the terms and conditions set out in the BCCA Agreements
and the MD Anderson License and Hana’s assumption of any and all license fees,
annual fees, milestone payments and royalty obligations set forth in this
Agreement, Hana shall have the right to grant sublicenses to its Affiliates and
to Third Parties.
 
2.4.2       All sublicensees granted under this Section 2.4 shall be subject to
the following:
 

(a)  
Hana will cause each Affiliate so sublicensed to perform the terms of this
Agreement as if such Affiliate were Hana hereunder;

 
14

--------------------------------------------------------------------------------


 

(b)  
each Affiliate so sublicensed shall unconditionally, absolutely and irrevocably
covenant and agree with INEX as primary obligor, to adopt as its own obligations
every obligation of Hana contained or set forth in this Agreement to the extent
pertinent to scope of such sublicense;

 

(c)  
Hana unconditionally guarantees the performance of each Affiliate hereunder as
if they were signatories to this Agreement to the extent the performance or lack
of performance is a breach of this Agreement;

 

(d)  
the obligations and liabilities of each Affiliate and Hana under this Agreement
shall be joint and several and INEX shall not be obliged to seek recourse
against an Affiliate before enforcing its rights against Hana. For greater
certainty it is hereby confirmed that any default or breach by an Affiliate of
any term of this Agreement will also constitute a default by Hana under this
Agreement, and INEX shall be entitled to exercise its rights hereunder, in
addition to any other rights and remedies to which INEX may be entitled;

 

(e)  
each sublicense shall contain covenants by the Third Party Sublicensee for the
benefit of INEX to observe and perform similar terms and conditions to those in
this Agreement;

 

(f)  
all sublicenses granted by Hana shall be further sublicensable or assignable
without the prior written consent of INEX; provided, however, that Hana shall
not sublicense any rights granted herein to any Person that in whole or in part,
either alone or in partnership, in collaboration or in conjunction with any
Person other than INEX, whether as principal, agent, employee, director,
officer, shareholder, licensor or in any capacity or manner whatsoever, whether
directly or indirectly manufactures liposomal products without first either: (i)
obtaining INEX’s written consent; or (ii) including in such sublicense a
provision requiring the sublicense to agree that it will not use the INEX
Technology for any purpose other than the Products;

 

(g)  
in the event that Hana becomes aware of a material breach of any such sublicense
by a Third Party Sublicensee, Hana shall promptly notify INEX of the particulars
of same and take all commercially reasonable steps to enforce the terms of such
sublicense;

 

(h)  
within ten (10) Business Days after execution of a sublicensing agreement, Hana
shall provide INEX with a copy thereof (provided that Hana shall be permitted to
redact the financial terms of such agreement);

 

(i)  
all sublicenses shall terminate upon the termination of Hana’s rights granted
herein unless events of default are cured by Hana or its Sublicensee within the
period for the cure of default after notification by INEX as provided by the
terms of this Agreement;

 

(j)  
any Sublicensee who wishes to grant a further sublicense shall comply with the
terms of this Section as if the further sublicense were a sublicense hereunder,
including providing to INEX and Hana the information described in this Section,
and obtaining the consent referred to in this Section, prior to any execution of
any such sub-sublicense;

 
15

--------------------------------------------------------------------------------


 

(k)  all sublicenses shall include an obligation for each Sublicensee to account
for and report its sales of Product on the same basis as if such sales were
sales of Hana, and INEX shall receive compensation in the same amounts as if the
sales of Product by the Sublicensee were sales of Hana; and

   

(l)  
Hana shall remain responsible to INEX for the compliance of each Sublicensee
with the financial and other obligations due under this Agreement.

 
2.4.3       With respect to the licenses granted to INEX under Section 2.2, INEX
shall have the right to grant sublicenses to its Affiliates and to Third
Parties. All sublicenses will be consistent with the terms of this Agreement,
shall not relieve Hana or INEX of their obligations hereunder, and shall
incorporate terms and conditions for Hana’s benefit comparable to those set
forth in Section 2.4.2 applicable to sublicenses granted by Hana.
 
2.5   Payment of Taxes
 
Hana shall be responsible for the payment of any federal, provincial, state,
local, or withholding taxes which may apply to the transactions contemplated by
this Agreement. Under no circumstances will Hana be responsible for any
franchise-related taxes or taxes based on INEX’s gross or net income.
 
 
Article 3  LICENSE FEES, MILESTONES AND ROYALTIES
 
In consideration of the licenses granted to Hana under this Agreement and the
disclosure to Hana of INEX’s Confidential Information, and subject to the
provisions of this Agreement, Hana shall pay to INEX milestone payments, license
fees and royalties as provided in this Article 3.
 
The payments provided under this Article 3 are in addition to the portion of the
Closing Payment and Closing Shares attributable to each of Sphingosomal
Vincristine, Sphingosomal Vinorelbine, and Sphingosomal Topotecan to be paid to
INEX by Hana pursuant to the Transaction Agreement.
 
3.1  Sphingosomal Vincristine.
 
3.1.1       Milestone Payments:
 
Hana shall pay to INEX milestone payments in respect of Sphingosomal Vincristine
as follows:
 

(a)  
[***] Dollars ($[***]) within ten (10) days following the FDA’s acceptance for
review of an NDA submission by Hana relating to Sphingosomal Vincristine (the
“Sphingosomal Vincristine NDA”), which payment shall be satisfied by Hana
issuing to INEX a number of additional shares of Common Stock determined by
dividing [***] Dollars ($[***]) by the FMV as of the Sphingosomal Vincristine
NDA filing date; provided however, if a Regulatory Submission equivalent to an
NDA is accepted in any of the Designated EU States before the Sphingosomal
Vincristine NDA is accepted, then [***] ([***]) the milestone payment due under
this Section 3.1.1(a) will be paid by Hana to INEX immediately upon the
acceptance of that equivalent filing in any of the Designated EU States, and the
remaining balance will be paid by Hana to INEX immediately upon the acceptance
of the Sphingosomal Vincristine NDA by the FDA; and

 
16

--------------------------------------------------------------------------------


 

(b)  
[***] Dollars ($[***]) within ten (10) days following Hana’s receipt of the
approval by the FDA of the Sphingosomal Vincristine NDA, which payment shall be
made by Hana issuing to INEX a number of additional shares of Common Stock
determined by dividing [***] Dollars ($[***]) by the FMV as of the date of such
approval; provided however, if a Regulatory Submission equivalent to an NDA is
approved in any of the Designated EU States before the Sphingosomal Vincristine
NDA is approved by the FDA, [***] ([***]) the milestone payment due under this
Section 3.1.1(b) will be paid by Hana to INEX immediately upon the approval of
that equivalent filing in any of the Designated EU States, and the remaining
balance will be paid by Hana to INEX immediately upon the approval of the
Sphingosomal Vincristine NDA by the FDA.

 

(c)  
For the avoidance of doubt, each of the milestone payments described in
subparagraphs (a) and (b) of this Section 3.1.1 above represent one-time
payments to INEX, and shall be due only upon the first occurrence of the events
described in each such subparagraph. For example, the milestone payment
described in subparagraph (a) above will be due only once, following the FDA’s
acceptance for review of the Sphingosomal Vincristine NDA. No additional
milestone payments to INEX shall be due from Hana pursuant to subparagraph (a)
in connection with any subsequent NDA submission by Hana relating to
Sphingosomal Vincristine.

 
3.1.2      Royalties:
 
Hana shall pay royalties to INEX based on cumulative Net Sales of Sphingosomal
Vincristine as follows:
 

(a)  
With respect to Net Sales of Sphingosomal Vincristine in the United States, a
royalty equal to the sum of: (i) [***] percent ([***]%) of Net Sales in
consideration of Licensed Patents if the Product sold is embraced within any
Valid Claim under the Licensed Patents in the United States; (ii) [***] percent
([***]%) of Net Sales in consideration of, and during any period of Product
exclusivity provided by the laws of the United States of America, including but
not limited to marketing exclusivity in the form of data exclusivity, pediatric
exclusivity, and orphan drug designation exclusivity; and (iii) [***] percent
([***]%) of Net Sales in consideration of INEX Technology; provided, however,
that the total royalty paid shall be limited to [***] percent ([***]%) of
cumulative Net Sales up to [***]Dollars ($[***]), and limited to [***] percent
([***]%) of cumulative Net Sales exceeding [***]Dollars ($[***]); and 

 

(b)  
With respect to Net Sales of Sphingosomal Vincristine in each country of the
Territory other than the United States, a royalty of [***] percent ([***]%) of
Net Sales in consideration of Licensed Patents and INEX Technology; provided,
however, that the total royalty paid shall be limited to [***] percent ([***]%)
of cumulative Net Sales up to [***]Dollars ($[***]), and increased to [***]
percent ([***]%) of cumulative Net Sales in excess of [***]Dollars ($[***]).

 
3.1.3      Generic Competition:
 
17

--------------------------------------------------------------------------------


 

(a)  
If, during a given calendar year, there is sale of a generic Sphingosomal
Vincristine or sale of an approved equivalent to Sphingosomal Vincristine
(collectively, “Approved Sphingosomal Vincristine Equivalents”) in any country
in the Territory, then, for such country, the total amount of royalties payable
to INEX for the Net Sales of Sphingosomal Vincristine in such country during
such calendar year will be reduced to [***] percent ([***]%) of the royalties
payable to INEX pursuant to Section 3.1.2 for such calendar year, in such
country.

 
3.1.4      Deductions:
 
Notwithstanding the schedule of royalty payments set forth in Section 3.1.2,
Hana shall be entitled to deduct from such Sphingosomal Vincristine royalty
obligations owed by Hana to INEX, an amount equal to [***] percent ([***]%) of
the research and development expenses Hana incurs in connection with the
Development of Sphingosomal Vincristine (the “Sphingosomal Vincristine R&D
Expenses”); provided however, that such deduction shall not exceed the lesser
of:
 

(a)  
[***] Dollars ($[***]); or

 

(b)  
[***] Dollars ($[***]) per patient treated in a Registrational Clinical Trial;

 
provided further, however, that such deduction for Sphingosomal Vincristine R&D
Expenses shall not exceed [***] percent ([***]%) of the royalty amount otherwise
payable by Hana to INEX for Sphingosomal Vincristine in each calendar year,
provided that Hana shall be entitled to carry over into succeeding years any
amount of Sphingosomal Vincristine R&D Expenses that were ineligible for
deduction as a result of such limitation. All Sphingosomal Vincristine R&D
Expenses shall be subject to audits by INEX using reasonable and customary audit
procedures in order to verify the amounts thereof.
 
3.2  Sphingosomal Vinorelbine
 
3.2.1Milestone Payments:
 
Hana shall pay to INEX milestones payments in respect of Sphingosomal
Vinorelbine as follows:
 

(a)  
[***] Dollars ($[***]) upon on the date the first patient is enrolled in any
clinical trial of Sphingosomal Vinorelbine conducted pursuant to an IND
sponsored by Hana, of which [***] Dollars ($[***]) shall be paid by wire
transfer to INEX of immediately available funds and the remaining [***] Dollars
($[***]) shall be paid by Hana issuing to INEX a number of additional shares of
Common Stock determined by dividing [***] Dollars ($[***]) by the FMV as of the
date of such first patient enrollment;

 

(b)  
[***] Dollars ($[***]) upon the date the first patient is enrolled in any Phase
II clinical trial of Sphingosomal Vinorelbine conducted pursuant to an IND
sponsored by Hana, which payment shall be made by Hana issuing to INEX a number
of additional shares of Common Stock determined by dividing [***] Dollars
($[***]) by the FMV as of the date of such first patient enrollment; and

 
18

--------------------------------------------------------------------------------


 

(c)  
[***] Dollars ($[***]) upon the approval by the FDA of an NDA relating to
Sphingosomal Vinorelbine, which payment shall be made by Hana issuing to INEX a
number of additional shares of Common Stock determined by dividing [***] Dollars
($[***]) by the FMV as of the date of such FDA approval; provided however, if a
Regulatory Submission equivalent to an NDA is approved in any of the Designated
EU States before an NDA relating to Sphingosomal Vinorelbine is approved by the
FDA, [***] the milestone due under this Section 3.2.1(c) will be paid by Hana to
INEX immediately upon approval of that equivalent filing and the remaining
balance will be paid by Hana to INEX immediately upon the approval of an NDA
relating to Sphingosomal Vinorelbine by the FDA.

 

(d)  
For the avoidance of doubt, each of the milestone payments described in
subparagraphs (a), (b) and (c) of this Section 3.21 above represent one-time
payments to INEX, and shall be due only upon the first occurrence of the events
described in each such subparagraph. For example, the milestone payment
described in subparagraph (a) above will be due only once, upon the the date the
first patient is enrolled in a clinical trial of Sphingosomal Vinorelbine
conducted pursuant to an IND sponsored by Hana. No additional milestone payments
to INEX shall be due from Hana pursuant to subparagraph (a) in connection with
any subsequent clinical trials sponsored by Hana.

 
3.2.2       Royalties:
 
Hana shall pay to INEX royalty payments based on cumulative Net Sales of
Liposomal Vinorelbine as follows: 
 

(a)  
With respect to Net Sales of Liposomal Vinorelbine in the United States, a
royalty equal to the sum of: (i) [***] percent ([***]%) of Net Sales in
consideration of Licensed Patents if the Product sold is embraced within any
Valid Claim under the Licensed Patents in the United States; (ii) [***] percent
([***]%) of Net Sales in consideration of, and during any period of Product
exclusivity provided by the laws of the United States of America, including but
not limited to marketing exclusivity in the form of data exclusivity, pediatric
exclusivity, and orphan drug designation exclusivity; and (iii) [***] percent
([***]%) of Net Sales in consideration of INEX Technology; provided, however,
that the total royalty paid shall be limited to [***] percent ([***]%) of
cumulative Net Sales up to [***]Dollars ($[***]), and limited to [***] percent
([***]%) of cumulative Net Sales in excess of [***]Dollars ($[***]); and 

 

(b)  
With respect to Net Sales of Sphingosomal Vinorelbine in each country of the
Territory other than the United States, a royalty of [***] percent ([***]%) of
Net Sales in consideration of Licensed Patents and INEX Technology; provided,
however, that the total royalty paid shall be limited to [***] percent ([***]%)
of cumulative Net Sales up to [***]Dollars ($[***]), and increased to [***]
percent ([***]%) of cumulative Net Sales in excess of [***]Dollars ($[***]).

 
19

--------------------------------------------------------------------------------


3.2.3       Generic Competition:
 

(a)  
If, during a given calendar year, there is sale of a generic Sphingosomal
Vinorelbine or sale of an approved equivalent to Sphingosomal Vinorelbine
(collectively, “Approved Sphingosomal Vinorelbine Equivalents”) in any country
in the Territory, them, for such country, the total amount of royalties payable
to INEX for the Net Sales of Sphingosomal Vinorelbine in such country during
such calendar year will be reduced to [***] percent ([***]%) of the royalties
payable to INEX pursuant to Section 3.2.2 for such calendar year, in such
country.

 
3.2.4       Deductions:
 
Notwithstanding the schedule of royalty payments set forth in Section 3.2.2,
Hana shall be entitled to deduct from such Sphingosomal Vinorelbine royalty
obligations owed by Hana to INEX, an amount equal to [***] percent ([***]%) of
the research and development expenses Hana incurs in connection with the
Development of Sphingosomal Vinorelbine (the “Sphingosomal Vinorelbine R&D
Expenses”); provided however, that such deduction shall not exceed the lesser
of:
 

(a)  
[***] Dollars ($[***]); or

 

(b)  
[***] Dollars ($[***]) per patient treated in a Registrational Clinical Trial;

 
provided further, however, that such deduction for Sphingosomal Vinorelbine R&D
Expenses shall not exceed [***] percent ([***]%) of the royalty amount otherwise
payable by Hana to INEX for Sphingosomal Vinorelbine in each calendar year,
provided that Hana shall be entitled to carry over into succeeding years any
amount of Sphingosomal Vinorelbine R&D Expenses that were ineligible for
deduction as a result of the such limitation. All Sphingosomal Vinorelbine R&D
Expenses shall be subject to audits by INEX using reasonable and customary audit
procedures in order to verify the amounts thereof.
 
3.3  Sphingosomal Topotecan
 

3.3.1  
Milestone Payments:

 
Hana shall pay to INEX milestones payments in respect of Sphingosomal Topotecan
as follows:
 

(a)  
[***] Dollars ($[***]) upon the date the first patient is enrolled in any
clinical trial of Sphingosomal Topotecan conducted pursuant to an IND sponsored
by Hana, which payment shall be made by Hana issuing to INEX a number of
additional shares of Common Stock determined by dividing [***] Dollars ($[***])
by the FMV as of the date of such first patient enrollment;

 

(b)  
[***] Dollars ($[***]) upon the date the first patient is enrolled in a Phase II
clinical trial of Sphingosomal Topotecan conducted pursuant to an IND sponsored
by Hana, which payment shall be made by Hana issuing to INEX a number of
additional shares of Common Stock determined by dividing [***] Dollars ($[***])
by the FMV as of the date of such first patient enrollment; and

 
20

--------------------------------------------------------------------------------


 

(c)  
[***] Dollars ($[***]) upon the approval by the FDA of an NDA relating to
Sphingosomal Topotecan, which payment shall be made by Hana issuing to INEX a
number of additional shares of Common Stock determined by dividing [***] Dollars
($[***]) by the FMV as the date of such FDA approval; provided however, if a
Regulatory Submission equivalent to an NDA is approved in any of the Designated
EU States before an NDA relating to Sphingosomal Topotecan is approved by the
FDA, [***] the milestone due under this Section 3.3.1(c) will be paid by Hana to
INEX immediately upon approval of that equivalent filing and the remaining
balance will be paid by Hana to INEX immediately upon the approval of an NDA
relating to Sphingosomal Topotecan by the FDA.

 

(d)  
For the avoidance of doubt, each of the milestone payments described in
subparagraphs (a), (b) and (c) of this Section 3.3.1 above represent one-time
payments to INEX, and shall be due only upon the first occurrence of the events
described in each such subparagraph. For example, the milestone payment
described in subparagraph (a) above will be due only once, upon the the date the
first patient is enrolled in a clinical trial of Sphingosomal Topotecan
conducted pursuant to an IND sponsored by Hana. No additional milestone payments
to INEX shall be due from Hana pursuant to subparagraph (a) in connection with
any subsequent clinical trials sponsored by Hana.

 
3.3.2       Royalties:
 
Hana shall pay to INEX royalty payments based on cumulative Net Sales of
Sphingosomal Topotecan as follows:
 

(a)  
With respect to Net Sales of Sphingosomal Topotecan in the United States, a
royalty equal to the sum of: (i) [***] percent ([***]%) of Net Sales in
consideration of Licensed Patents if the Product sold is embraced within any
Valid Claim under the Licensed Patents in the United States; (ii) [***] percent
([***]%) of Net Sales in consideration of, and during any period of Product
exclusivity provided by the laws of the United States of America, including but
not limited to marketing exclusivity in the form of data exclusivity, pediatric
exclusivity, and orphan drug designation exclusivity; and (iii) [***] percent
([***]%) of Net Sales in consideration of INEX Technology; provided, however,
that the total royalty paid shall be limited to [***] percent ([***]%) of
cumulative Net Sales up to [***]Dollars ($[***]), and limited to [***]percent
([***]%) of cumulative Net Sales exceeding [***]Dollars ($[***]); and 

 

(b)  
With respect to Net Sales of Sphingosomal Topotecan in each country of the
Territory other than the United States, a royalty of [***] percent ([***]%) of
Net Sales in consideration of Licensed Patents and INEX Technology; provided,
however, that the total royalty paid shall be limited to [***] percent ([***]%)
of cumulative Net Sales up to [***]Dollars ($[***]), and increased to [***]
percent ([***]%) of cumulative Net Sales in excess of [***]Dollars ($[***]).

 
21

--------------------------------------------------------------------------------


3.3.3       Generic Competition:
 

(a)  
If, during a given calendar year, there is sale of a generic Sphingosomal
Topotecan or sale of an approved equivalent to Sphingosomal Topotecan
(collectively, “Approved Sphingosomal Topotecan Equivalents”) in any country in
the Territory, them, for such country, the total amount of royalties payable to
INEX for the Net Sales of Sphingosomal Topotecan in such country during such
calendar year will be reduced to [***] percent ([***]%) of the royalties payable
to INEX pursuant to Section 3.3.2 for such calendar year, in such country.

 
3.3.4       Deductions:
 
Notwithstanding the schedule of royalty payments set forth in Section 3.3.2,
Hana shall be entitled to deduct from such Sphingosomal Topotecan royalty
obligations owed by Hana to INEX, an amount equal to [***] percent ([***]%) of
the research and development expenses Hana incurs in connection with the
Development of Sphingosomal Topotecan (the “Sphingosomal Topotecan R&D
Expenses”); provided however, that such deduction shall not exceed the lesser
of:
 

(a)  
[***] Dollars ($[***]); or

 

(b)  
[***] Dollars ($[***]) per patient treated in a Registrational Clinical Trial;

 
provided further, however, that such deduction for Sphingosomal Topotecan R&D
Expenses shall not exceed [***] percent ([***]%) of the royalty amount otherwise
payable by Hana to INEX for Sphingosomal Topotecan in each calendar year,
provided that Hana shall be entitled to carry over into succeeding years any
amount of Sphingosomal Topotecan R&D Expenses that were ineligible for deduction
as a result of the such limitation. All Sphingosomal Topotecan R&D Expenses
shall be subject to audits by INEX using reasonable and customary audit
procedures in order to verify the amounts thereof.
 
3.4  Limitation on Payment Using Common Stock
 
Notwithstanding anything to the contrary contained in Sections 3.1, 3.2, and
3.3, at Hana’s sole option, any milestone or other payment payable by Hana to
INEX hereunder by the issuance of shares of Common Stock to INEX may also be
made by payment of cash to INEX. The maximum number of shares of Common Stock
that Hana may issue to INEX in satisfaction of its obligations under this
Agreement and the Transaction Agreement shall not exceed 19.99% of the total
number of shares of Common Stock outstanding on the Effective Date (the “Maximum
Issuance Amount”). In the event Hana issues to INEX an aggregate number of
shares of Common Stock that equals the Maximum Issuance Amount, all amounts
payable by Hana thereafter to INEX shall be made in cash.
 
3.5  Assumption of Milestone and Royalty Obligations
 

3.5.1  
As a condition of the grant of licence of the Licensed Patents and INEX
Technology by INEX to Hana, Hana shall assume all payment obligations of INEX to
BCCA and to MD Anderson, in respect of all license fees, annual fees, milestone
payments, royalty payments and any other like payments, including all interest
and taxes attributable thereto, arising from Hana or its Sublicensees’ use of
the Licensed Patents within the Hana Field under the BCCA Agreements and the MD
Anderson License.


22

--------------------------------------------------------------------------------


 

3.5.2  
For avoidance of doubt, the obligations of Hana under Section 3.5.1 are in
addition to and not in substitution of any other obligations set forth in this
Article 3.

 
3.6  Remuneration Respecting Sublicensees
 

3.6.1  
In the event Hana sublicenses its rights under Sphingosomal Vincristine before
the FDA approves the Sphingosomal Vincristine NDA or a Designated EU State
approves a Regulatory Submission that is equivalent to an NDA, INEX shall be
entitled to receive [***] percent ([***]%) of any Sublicensing Revenue payable
to Hana by such Sublicensee. In the event Hana sublicenses its rights to
Sphingosomal Vincristine after the FDA approves the Sphingosomal Vincristine NDA
or a Designated EU State approves a Regulatory Submission that is equivalent to
an NDA, INEX shall be entitled to receive [***] percent ([***]%) of any
Sublicensing Revenue payable to Hana by such Sublicensee.

 

3.6.2  
In the event Hana sublicenses its rights under Sphingosomal Vinorelbine, INEX
shall be entitled to share the Sublicensing Revenue payable to Hana, if any, as
follows:

 

(a)  
INEX’s share of such Sublicensing Revenue shall be [***] percent ([***]%) of any
Sublicensing Revenue payable to Hana by such Sublicensee during the period
commencing on the Effective Date and ending on the date immediately preceding
the date the first patient is enrolled in a Phase II clinical trial of
Sphingosomal Vinorelbine;

 

(b)  
INEX’s share of such Sublicensing Revenue shall be reduced to [***] percent
([***]%) of any Sublicensing Revenue payable to Hana by such Sublicensee on or
after the date the first patient is enrolled in Phase II clinical trial of
Sphingosomal Vinorelbine and ending on the date immediately preceding the
earlier to occur of:

 

(i)  
the date the first patient is enrolled in a Phase III clinical trial of
Sphingosomal Vinorelbine; or

 

(ii)  
the acceptance of the NDA or its equivalent Regulatory Submission for
Sphingosomal Vinorelbine; and

 

(c)  
INEX’s share of such Sublicensing Revenue shall be reduced to [***] percent
([***]%) of any Sublicensing Revenue payable to Hana by such Sublicensee on or
after the earlier to occur of:

 

(i)  
the date the first patient is enrolled in a Phase III clinical trial of
Sphingosomal Vinorelbine; or

 

(ii)  
the acceptance of the NDA or its equivalent Regulatory Submission for
Sphingosomal Vinorelbine.

 
23

--------------------------------------------------------------------------------


 

3.6.3  
In the event Hana sublicenses its rights under Sphingosomal Topotecan, INEX
shall be entitled to share the Sublicensing Revenue payable to Hana, if any, as
follows:

 

(a)  
INEX’s share of such Sublicensing Revenue shall be [***] ([***]%) of any
Sublicensing Revenue payable to Hana by such Sublicensee during the period
commencing on the Effective Date and ending on the date immediately preceding
the date the first patient is enrolled in a Phase II clinical trial of
Sphingosomal Topotecan;

 

(b)  
INEX’s share of such Sublicensing Revenue shall be reduced to [***] percent
([***]%) of any Sublicensing Revenue payable to Hana by such Sublicensee on or
after the date the first patient is enrolled in Phase II clinical trial of
Sphingosomal Topotecan and ending on the date immediately preceding the earlier
to occur of:

 

(i)  
the date the first patient is enrolled in a Phase III clinical trial of
Sphingosomal Topotecan, or

 

(ii)  
the acceptance of the NDA or its equivalent Regulatory Submission for
Sphingosomal Topotecan.

 

3.6.4  
Notwithstanding anything to the contrary contained in this Section 3.6, Hana
shall have no obligation to pay to INEX its respective share of any such
Sublicensing Revenue unless and until Hana actually receives such Sublicensing
Revenue from its Sublicensee.

 

3.6.5  
Where any Sublicensing Revenue payable to, collected or received by Hana or its
Affiliates is in Dollars, Hana shall pay to INEX, INEX’s share of such
Sublicensing Revenue within ten (10) days of Hana or its Affiliate’s receipt of
same. Where any Sublicensing Revenue payable to, collected or received by Hana
or its Affiliates is derived from a country other than the United States of
America, INEX’s portion of such Sublicensing Revenue shall be converted to the
equivalent in Dollars on the same date that Hana converts such Sublicensing
Revenue to Dollars, in which case the amount of Dollars pursuant to an actual
conversion shall be included in the Sublicensing Revenue and Hana shall pay to
INEX, INEX’s share of such Sublicensing Revenue within ten (10) days of such
conversion. If at any time the Parties agree that it is not practical or
possible for Hana to forthwith convert Sublicensing Revenue paid in foreign
currency to Dollars, or if legal restrictions prevent the conversion of part or
all of the Sublicensing Revenue to Dollars, Hana shall have the right and
option, upon consultation with INEX, to deposit INEX’s share of such
Sublicensing Revenue in local currency, in an account in INEX’s sole name in a
bank or depository in the country where such Sublicensing Revenue is generated.
Hana shall make such deposit within ten (10) days of Hana or its Affiliate’s
receipt of said foreign currency. The last date of signature of any duly
executed sublicensing agreement between Hana and a Sublicensee shall be deemed
to be the date upon which Sublicensing Revenue is received by Hana for the
purposes of determining the percentage of Sublicensing Revenue payable to INEX
pursuant to Sections 3.6.1, 3.6.2 and 3.6.3. Hana shall make Commercially
Reasonable Efforts to inform INEX in a timely manner of material legislative and
economic changes in such country in which such deposit was made so as to enable
INEX to more readily access, convert and/or transfer from such country, INEX’s
share of Sublicensing Revenue deposited in such country by Hana.

 
24

--------------------------------------------------------------------------------


 

3.6.6  
Notwithstanding Section 3.6.5, if any Sublicensing Revenue other than cash is
payable to, collected or received by Hana or its Affiliates, Hana may elect to
pay to INEX, INEX’s share of Sublicensing Revenue by way of cash, common stock
of Hana, common stock of another corporation acceptable to INEX, or any
combination thereof. If Hana elects to pay INEX using the Common Stock of Hana
or the common stock of another corporation acceptable to INEX, the following
shall apply:

 

(a)  
the last date of signature of any duly executed sublicensing agreement between
Hana and a Sublicensee shall be deemed to be the date upon which Sublicensing
Revenue is received by Hana for the purposes of determining the percentage of
Sublicensing Revenue payable to INEX pursuant to Sections 3.6.1, 3.6.2 and
3.6.3;

 

(b)  
the value of the economic benefit of the Sublicensing Revenue established by a
Third Party banker or valuator, measured in Dollars and applied to the
percentage entitlement of INEX determined pursuant to Section 3.6.6(a), shall be
the assessed value (the “Assessed Value”) to be used in determining the number
of shares of Common Stock of Hana or common stock of another corporation
acceptable to INEX payable to INEX pursuant to Section 3.6.6(c); and

 

(c)  
Hana will pay INEX using Common Stock of Hana or common stock of another
corporation acceptable to INEX as follows:

 

(i)  
the Parties will mutually agree on the par value per share of common stock of
Hana or of another corporation acceptable to INEX; and

 

(ii)  
Hana will issue or assign to INEX as applicable, a number of shares of Common
Stock of Hana or common stock of another corporation acceptable to INEX by
dividing the Assessed Value by the FMV as of the date upon which Sublicensing
Revenue was deemed to have been received by Hana pursuant to Section 3.6.6(a).

 
If Hana elects to pay Sublicensing Revenue using a combination of cash and stock
as described in this Section, the Assessed Value used to calculate the stock
payable shall be reduced by the value of Dollars actually paid to INEX in
accordance with Section 3.6.5.
 

(d)  
Hana’s payment of Sublicensing Revenue in the form of stock pursuant to this
Section shall be made within ten (10) days of Hana’s receipt of same.

 

3.6.7  
Hana’s payment of Sublicensing Revenue under this Section 3.6 shall be
accompanied by an accounting setting out all Sublicensing Revenue payable to,
collected or received by Hana or its Affiliates, segmented according to Product,
Sublicensee identified by name, and the last date on which each sublicensing
agreement was executed.

 
3.7  Third Party Payments
 

3.7.1  
If, during the Term of this Agreement: 

 
25

--------------------------------------------------------------------------------


 

(a)  
Hana and INEX mutually agree that it is necessary to seek a license from any
Third Party in the Territory in order to avoid infringement during the exercise
of the rights herein granted; or

 

(b)  
if as a result of any complaint alleging infringement or violation of any patent
or other Intellectual Property Rights is made against Hana, its Affiliate or its
Sublicensee with respect to the Manufacture, use or sale of a Product in the
Hana Field, where such Manufacture, use or sale is encompassed by one or more
Licensed Patents or INEX Technology, and a settlement, consent judgement or
award of Damages determined by a court of competent jurisdiction requires Hana
to make payment of Damages to a Third Party in satisfaction of such complaint;
or

 

(c)  
if an independent, mutually acceptable Third Party patent attorney determines
that such a license is required (in accordance with the procedure outlined in
this Section 3.7.1);

 
Hana shall pay all royalties, Damages or other amounts to the Third Party (the
“Offset Amount”), and subject to Section 3.7.2, Hana’s sole remedy from INEX for
such payment shall be to offset or credit [***] percent ([***]%) of the Offset
Amount against future payments otherwise due INEX as royalties hereunder.
Royalties due INEX shall not, however, be reduced by more than [***] percent
([***]%) of the applicable royalties set forth in Sections 3.1.2, 3.2.2. and
3.3.2 during any given calendar year. Any uncredited portion of the permitted
Offset Amount will be carried forward until the full permitted Offset Amount has
been satisfied. The Offset Amount shall not include any punitive award payable
to the Third Party (the “Punitive Amount”), and thus any Punitive Amount is not
to be offset or credited aginst future royalty payments due INEX. In the event
that the Parties are unable to agree on whether any such license is needed or on
the terms of such license, the Parties shall submit such Dispute to an
independent, mutually acceptable Third Party patent attorney for a final and
binding determination of such Dispute, and the Parties shall equally share the
cost of engaging such patent attorney. 
 

3.7.2  
Notwithstanding the provisions of Section 3.7.1, if the license from the Third
Party or the royalty or other amount payable to such Third Party gives rise to
an indemnification obligation under one or more the Definitive Agreements in
favour of Hana on the part of INEX, then such royalty or other amount shall be
paid by INEX as Damages in accordance therewith; provided, however, that Hana
agrees to use all reasonable efforts to avoid a finding of willful infringement
of such Third Party’s rights.

 
3.8  Compulsory Licenses
 
In the event that a government agency in any country of the Territory grants or
compels INEX, Hana, or either of their respective Affiliates or sublicensees to
grant a right to commercialize Product to any Third Party, Hana may, at its sole
option, either:
 

3.8.1  
avail itself of the royalty reduction set out in Sections 3.1.3, 3.2.3, or
3.3.3, if applicable; or

 

3.8.2  
have the benefit in such country of the same terms granted to such Third Party
to the extent that such terms taken as a whole are more favourable than those of
this Agreement.

 
26

--------------------------------------------------------------------------------


3.9  Reports and Payment
 
Hana shall deliver to INEX within thirty (30) days after the end of each
Calendar Quarter a written report showing its computation of royalties due under
this Agreement upon Net Sales by Hana and its Affiliates and its Sublicensees
during such Calendar Quarter, and setting out:
 

3.9.1  
all Net Sales segmented in each such report according to sales by Hana, each
Affiliate and each Sublicensee, as well as on a country-by-country basis, and
month-by-month basis;

 

3.9.2  
deductions from gross revenues by the categories for same set out in the
definition of Net Sales; and

 

3.9.3  
the rates of exchange used to convert such royalties to Dollars from the
currency in which such sales were made. For the purposes hereof, such conversion
calculations are to be made on a monthly basis and the rates of exchange to be
used for converting royalties hereunder to Dollars shall be those in effect for
the purchase of Dollars as certified by the noon buying rate of the Federal
Reserve Bank of New York on the first Business Day of the quarter with respect
to which the payment is due.

 
Hana, simultaneously with the delivery of each such report, shall tender payment
in Dollars of all royalties shown to be due thereon.
 
3.10  Withholding Taxes
 
Any tax which Hana is required to pay or withhold with respect of license fees,
royalty payments and milestone payments to be made to INEX hereunder shall be
deducted from the amount otherwise due provided that, in regard to any such
deduction, Hana shall give INEX such assistance, which shall include the
provision of such documentation as may be required by the US Internal Revenue
Service and other revenue services, as may reasonably be necessary to enable
INEX to evidence such payment, claim exemption therefrom or obtain a repayment
thereof or a reduction thereof and shall upon request provide such additional
documentation from time to time as is needed to confirm the payment of tax. The
Parties agree that:
 
 

3.10.1  
Hana shall be deemed to be the sole payer of payments owed to INEX under this
Agreement and shall not have the right to substitute any domestic or foreign
Affiliate for that purpose, and

 

3.10.2  
in the event that Hana takes any action, including, without limitation, the
assignment of this Agreement, any sublicensing permitted hereby, any change of
jurisdiction of residence or any reorganization or change in its business or
structure so that, after such action, the withholding tax on the payments under
this Agreement would be substantially more than those in effect on the Effective
Date, Hana shall either:

 

(a)  
with the co-operation of INEX, arrange its affairs so that the withholding tax
consequences to INEX are not materially worse than those in effect prior to such
action; or

 

(b)  
gross up the payments otherwise owed to INEX so that INEX receives net of
withholding taxes the amount INEX would have received but for such action.

 
27

--------------------------------------------------------------------------------


3.11  Foreign Payments
 
Where payments are due INEX hereunder for sales of a Product in a country in the
Territory where, by reason of currency regulations or taxes of any kind, it is
impossible or illegal for Hana or any Affiliates or Sublicensees, as the case
may be, to transfer such payments to INEX, such payments shall be deposited in
whatever currency is allowable by the Person not able to make the transfer for
the benefit or credit of INEX in an accredited bank in that country in the
Territory that is reasonably acceptable to INEX.
 
3.12  Method of Payment
 
Hana shall make all payments due under this Agreement in Dollars by wire
transfer of funds via the Federal Reserve Wire Transfer System to INEX’s account
as designated in writing by INEX to Hana.
 
3.13  Late Payments
 
Any payment by Hana or INEX that is not paid on or before the date such payment
is due under this Agreement shall bear interest at a rate equal to the lesser
of:
 

3.13.1  
the Prime Rate(s) during the period of late payment plus [***] percent ([***]%)
interest compounded monthly, or

 

3.13.2  
the maximum rate permitted by law;

 
calculated based on the number of days that payment is delinquent until full
payment has been made.
 
3.14  Records
 
Hana shall keep, and shall require all Affiliates and Sublicensees to keep,
full, true and accurate books of accounts and other records containing all
information and data which may be necessary to ascertain and verify the
royalties payable hereunder for a period of three (3) years after the date such
royalties became payable.
 
3.15  Audits
 
During the Term, after the first commercial sale of Product and for a period of
one (1) year following termination of this Agreement, INEX shall have the right
from time to time (not to exceed once during each calendar year) to have either
its internal financial audit personnel or an independent firm of accountants
(i.e., a certified public accountant or like Person reasonably acceptable to
Hana) inspect such books, records and supporting data of Hana, provided such
audit shall not cover such records for more than the preceding five years. Such
independent firm of accountants shall perform these audits at INEX’s expense
upon reasonable prior notice and during Hana’s regular business hours, and shall
agree as a condition to such audit to maintain the confidentiality of all
information of Hana disclosed or observed in connection with such audit and to
disclose to INEX only whether Hana has complied with its obligations under this
Agreement with respect to the accuracy of the royalty statements, payments and
Permitted Deductions. If the result of such audit demonstrates an underpayment
by Hana to INEX of five percent (5%) or more, Hana shall pay for the reasonable
costs of such audit, and shall immediately pay to INEX the underpayment together
with interest thereon at the Royal Bank of Canada prime lending rate prevailing
at the time, plus two percent (2%).
 
28

--------------------------------------------------------------------------------


Article 4  DEVELOPMENT OBLIGATIONS
 
4.1  Development Plans
 

4.1.1  
Hana, with INEX’s assistance, shall prepare for the Parties’ review and
discussion, a detailed Development Plan for the Development of each Product.

 

4.1.2  
The Development Plan shall describe the specific Clinical Activities, Regulatory
Activities, Technical Transfer activities, and Manufacturing activities to be
performed in the Territory for the twelve (12) month period following the
Effective Date. The Development Plan will be reviewed from time to time as the
Parties reasonably determine to be necessary or useful.

 

4.1.3  
The Development Plan shall be incorporated herein by reference and all
Development undertaken thereunder shall be conducted by Hana in compliance with
Regulatory Requirements.

 
4.2  Development Efforts
 

4.2.1  
Hana shall use Commercially Reasonable Efforts to Develop each Product in the
Territory (including carrying out its responsibilities under the Development
Plan) to:

 

(a)  
conduct or cause to be conducted the necessary and appropriate clinical trials
as necessary to obtain and maintain Regulatory Approvals for each Product; and

 

(b)  
prepare, file and prosecute or cause to be prepared, filed and prosecuted the
Regulatory Submission for each Product.

 

4.2.2  
Hana will provide INEX with written reports to keep INEX fully informed of the
progress of the Development of each Product as follows:

 

(a)  
at the close of each Calendar Quarter during the first twenty-four (24) months
following the Effective Date; and

 

(b)  
on or before June 31 and December 31 of each and every calendar year thereafter.

 
4.3  Transition Committees
 
The Parties will establish working committees to actively manage the transition
by INEX to Hana of the responsibilities for Development of each Product during
the initial twelve (12) months following the Effective Date. Such working
committees will conduct periodic planning and review meetings as well as ad hoc
meetings as necessary. The primary method of meeting will be teleconference.
Responsibilities of the working committees may include overseeing the planning
and monitoring of the clinical and regulatory Development process and Technical
Transfer process. All such meetings of the working committees shall be conducted
at Hana’s sole cost and expense.
 
4.4  Subcontractors
 
Hana may subcontract to any of its Representatives any of its obligations in
respect of the Development with the consent of INEX, such consent not to be
unreasonably withheld or delayed; provided however, that Hana shall be
responsible for the performance of its Representatives and shall remain fully
responsible and obligated to INEX for all activities undertaken by its
Representatives.
 
29

--------------------------------------------------------------------------------


Article 5  COMMERCIALIZATION OBLIGATIONS
 
5.1  Regulatory Compliance
 
All Commercialization activities in respect of each Product shall be conducted
by Hana in compliance with Regulatory Requirements.
 
5.2  Marqibo Trademark
 

5.2.1  
INEX shall cause its wholly owned Affiliate, IE Oncology, to assign to Hana all
applications for trademark and all registered trademarks for Marqibo in all
jurisdictions within the Territory as soon as reasonably possible.

 

5.2.2  
Except as provided herein, Hana at its sole cost and expense, shall be
responsible for the selection, registration and maintenance of all other
trademarks which it employs in connection with each Product in the Territory and
shall own and control such trademarks during the Term of this Agreement and
following its termination or expiration.

 
5.3  Labeling and Patent Marking
 
The Product shall be packaged by Hana and labeled in a manner consistent with
the requirements of the Regulatory Authorities in the country in which it will
be sold, and where legally permissible, shall identify any applicable Licensed
Patents consistent with any patent marking requirements.
 
5.4  Commercialization Efforts
 
In each country in the Territory in which a Product has received Regulatory
Approval, Hana, directly or through its permitted Representatives, shall use
Commercially Reasonable Efforts to Commercialize the Product.
 
5.5  Consequence of No Sales
 

5.5.1  
In addition to the terms of Section 5.4, Hana shall be deemed to have breached
its obligation to use Commercially Reasonable Efforts in conducting marketing of
a Product in any country in the Major Markets if, for a continuous period of one
hundred and eighty (180) days at any time following launch of commercial sales
of the Product in any such country in the Major Markets, no sales of the Product
are made in the ordinary course of business in such country by Hana, an
Affiliate or a Sublicensee, unless:

 

(a)  
the Parties mutually agree it is to their mutual benefit to delay commercial
sales of Product in such country; or

 

(b)  
Hana is prevented, restricted, interfered with or delayed in making such sales
by reason of a cause beyond Hana’s reasonable control and can demonstrate same
to INEX;

 
30

--------------------------------------------------------------------------------


in which event such period shall be extended by (i) the period of delay mutually
agreed upon or (ii) by the period of Hana’s inability, provided that Hana uses
its Commercially Reasonable Efforts to avoid or remove the cause of such
inability.
 

5.5.2  
If Hana breaches its obligation set forth in Section 5.5.1:

 

(a)  
INEX shall be entitled to terminate all rights granted to Hana in the Definitive
Agreements in respect of each such Product in such country in the Major Markets
by written notice to Hana in the event that Hana is in default of its
obligations under Section 5.5.1 and fails to remedy such default within sixty
(60) days after notice thereof by INEX; 

 

(b)  
All sublicenses granted by Hana in respect of each such Product in such country
in the Major Markets shall forthwith terminate upon the effective date of
termination in Section 5.5.2(a); and

 

(c)  
Hana shall continue to be bound by and shall comply with Sections 14.6, 14.8,
and any other Sections which are intended to survive any termination of rights
under this Agreement.

 
5.6  Reports
 
Hana shall report to INEX on the status and progress of Hana’s efforts under
this Section 5.6 as follows:
 

5.6.1  
Hana shall deliver to INEX within thirty (30) days after the end of each
Calendar Quarter reports setting forth in general terms, reasonably sufficient
for evaluation of the diligence obligations contained herein, the efforts Hana
has made to Commercialize the Product during the year, including any significant
adverse developments, and any plans for or occurrences of any commercial sales
of the Product in any jurisdiction and a summary of the efforts it intends to
make in the upcoming year(s) on these matters. Hana shall consider any INEX
input and comments related to Hana’s plan for the upcoming year(s), provided
that it is understood that Hana shall have final decision making responsibility
for such plans.

 

5.6.2  
To the extent that such could not be appropriately communicated to INEX in
accordance with Section 5.6.1, Hana shall keep INEX informed in a timely manner
of significant developments in Hana’s (and its Affiliates’ and Sublicensees’, as
the case may be) progress of its efforts to Commercialize the Product, including
without limitation, any significant adverse developments, and any plans for or
occurrences of any commercial sales of the Product in any jurisdiction.

 
Article 6  PRODUCT SAFETY AND REGULATORY COMPLIANCE
 
6.1  Regulatory Responsibilities
 

6.1.1  
Hana shall use its Commercially Reasonable Efforts to ensure that none of its
Representatives who participate in any Development activities:

 

(a)  
is or has been suspended, debarred or disqualified by the FDA;

 
31

--------------------------------------------------------------------------------


 

(b)  
has been convicted of any offence that would form the basis for any suspension,
disqualification or debarment; or

 

(c)  
is or has been subject to any proceedings for the suspension, disqualification
or debarment.

 

6.1.2  
Upon the re-activation and/or transfer by INEX to Hana of the NDA or IND, as the
case may be, in respect of each Product, Hana shall be responsible for using
Commercially Reasonable Efforts to maintain and fulfill all Regulatory
Requirements with respect to such Product that are imposed upon Hana as the
holder of Regulatory Submissions and Regulatory Approvals.

 

6.1.3  
Hana and/or its Representatives’ Manufacturing, shipping and distribution of
Material for clinical and commercial use shall be done in accordance with
applicable specifications and Regulatory Requirements. Hana shall maintain and
shall require its Representatives who receive, handle, store, ship or distribute
Product to maintain a record retention policy consistent with cGMP and
Regulatory Requirements, and to maintain records with sufficient detail to
facilitate traceability in the event of recalls or voluntary withdrawals of
Product.

 

6.1.4  
In respect of each Product, Hana will use Commercially Reasonable Efforts to
make such changes as reasonably necessary to the master production record,
specifications, procedures, processes, Materials, facilities, equipment or any
matter utilized by Hana under this Agreement or contained or reference in and
documents submitted to Regulatory Authorities to meet new Regulatory
Requirements and guidelines in the Territory.

 
6.2  Pharmacovigilance
 

6.2.1  
Upon the transfer by INEX to Hana of the INDs for Sphingosomal Vinorelbine and
Sphingosomal Topotecan, and the NDA for Sphingosomal Vincristine, Hana shall be
responsible for, in respect of each such Product, performing Pharmacovigilance
in respect of all pre-Regulatory Approval Clinical Activities and all
post-Regulatory Approval Product safety monitoring in accordance with Regulatory
Requirements, in addition to all other Regulatory Activities for which Hana is
responsible.

 

6.2.2  
For as long as Material sourced, Manufactured or quantity released by INEX
remains available for use in approved clinical trials, Hana shall:

 

(a)  
inform INEX within five (5) Business Days of any complaint received or
regulatory action taken in respect of such Material and shall seek INEX’ opinion
before passing judgment on the quality of such Material to any Third Party; and

 

(b)  
provide INEX with a copy(ies) of all documentation provided to and received from
Regulatory Authorities in respect of such complaint or Adverse Drug Event,
within one (1) Business Day of sending or receiving same.

 
32

--------------------------------------------------------------------------------


 
6.3  Recalls and Product Withdrawals
 

6.3.1  
If either Party is required or requested by any Regulatory Authority to recall
or withdraw any Clinical Trial Material for any reason, or should either Party
decide voluntarily to withdraw any Clinical Trial Material:

 

(a)  
the Party in whose name the applicable IND file is registered will be
responsible for coordinating such recall or product withdrawal;

 

(b)  
Hana shall pay the costs and expenses of such recall or product withdrawal,
subject to recovery of some or all of same in accordance with the terms of
Section 6.3.2;

 

(c)  
Unless INEX is liable for such costs and expenses in accordance with the terms
of Section 6.3.2, Hana will remain responsible to INEX for payment of all
services in respect of the Manufacture and supply of Material; and

 

(d)  
Both Parties will cooperate fully with one another in connection with any such
recall or product withdrawal.

 

6.3.2  
If a recall or product withdrawal is due to INEX’s negligence, willful
misconduct or breach of this Agreement or of the Service Agreement, INEX will
reimburse Hana for all of Hana’s reasonable costs and expenses actually incurred
by Hana in connection with the recall or product withdrawal, including any
Service fees and expenses associated with the supply of the Product recalled or
withdrawn, costs of retrieving Product already delivered to customers, costs and
expenses Hana is required to pay for notification, shipping and handling
charges, destruction or return of the defective Product or otherwise and such
other reasonable costs as may be reasonably related to the recall or product
withdrawal.

 

6.3.3  
If the Parties are unable to agree on whether or not a recall or product
withdrawal is due to INEX’s negligence, willful misconduct or breach of this
Agreement, either Party may refer the matter for resolution pursuant to Article
13.

 

6.3.4  
Notwithstanding any expiration or early termination of this Agreement, the
provisions of Sections 6.2 and 6.3 shall continue to apply for as long as any
Product containing Material that was sourced, Manufactured or quality released
by INEX remains available for use in approved clinical trials.

 
Article 7  INTELLECTUAL PROPERTY RIGHTS
 
7.1  Injunctive Relief
 
Each Party acknowledges the competitive and technical value and the sensitive
and confidential nature of the Confidential Information, and agrees that
monetary Damages alone will be inadequate to protect the other Party’s interests
against any actual or threatened material breach of Section 10 of this
Agreement. Accordingly, each Party consents to the granting of specific
performance and injunctive or other equitable or other relief to the other Party
in respect of any actual or threatened breach of Section 10 of this Agreement,
without proof of actual Damages. These specific remedies are in addition to any
other remedy to which the Parties may be entitled at law or in equity.
 
33

--------------------------------------------------------------------------------


7.2  INEX Title
 
The Parties hereby acknowledge and agree that to the best of the knowledge of
INEX, INEX owns any and all right, title and interest in and to the Licensed
Patents and INEX Technology subject only to:
 
 

7.2.1  
the license granted to Hana under this Agreement;

 

7.2.2  
the rights of the BCCA (including royalty obligations) under the BCCA
Agreements, in respect of the BCCA Patents; and

 

7.2.3  
the rights of MD Anderson (including royalty obligations) under the MD Anderson
License in respect of the MD Anderson Patents.

 
7.3  Ownership of Pre-existing Intellectual Property Rights
 
The Parties hereby acknowledge and agree that, except as otherwise provided in,
and subject to the terms and conditions of the Definitive Agreements, any
Intellectual Property Rights owned by either Party and by MD Anderson prior to
the Effective Date shall remain owned by such Party and by MD Anderson.
 
7.4  Ownership of Future Intellectual Property Rights
 

7.4.1  
Subject to the Non-Competition Terms and to any Notice of Abandonment that INEX
may issue in respect of any Intellectual Property Rights related to the
Products, all right, title and interest in and to any and all Intellectual
Property Rights that arise after the Effective Date and are related to the
Products shall be owned as follows: 

 

(a)  
MD Anderson and INEX shall be the joint owners of any patents and patent
applications filed after the Effective Date that claim priority to the Sarris
Patents;

 

(b)  
INEX shall be the exclusive owner of any patents and patent applications filed
after the Effective Date that claim priority to the Thomas Patents; and

 

(c)  
INEX shall be the exclusive owner of any patents and patent applications filed
after the Effective Date that claim priority to the INEX Patents; 

 
(d)   regardless of which Person(s) created or invented the same.
 

(e)  
All Intellectual Property Rights of INEX existing before the Effective Date of
this Agreement and all Intellectual Property Rights developed solely by
employees or agents of INEX or an Affiliate after the Effective Date shall be
and will remain the exclusive property of INEX, and subject to the license grant
of Section 2.1;

 

(f)  
Subject to Sections 2.2, 7.4.1(a), 7.4.1(b) and 7.4.1(c), all Intellectual
Property Rights conceived and reduced to practice solely by employees or agents
of Hana or an Affiliate relating to the Products shall be and remain the
exclusive property of Hana and subject to the license grant of Section 2.2;

 

(g)  
Subject to Sections 7.4.1(a), 7.4.1(b) and 7.4.1(c), any Intellectual Property
Rights developed jointly by one or more employees or agents of each of INEX and
Hana or their Affiliates relating to the Products shall be owned exclusively by
Hana, and subject to the license grant of Section 2.2; and

 
34

--------------------------------------------------------------------------------


 

(h)  
Each Party shall ensure that its Representatives who perform any portion of its
obligations under this Agreement have entered into written agreements with such
Party whereby such Representatives assign to such Party all ownership rights in
any Intellectual Property Rights made or developed by such Representatives in
the course of such work for such Party.

 

7.4.2  
Each Party further agrees to execute, acknowledge and deliver to the requesting
Party such other instruments of conveyance and transfer and will take such other
actions and execute, acknowledge and deliver such other documents,
certifications and further assurances as the requesting Party may reasonably
require in order to: (i) vest more effectively in the requesting Party any
rights transferred hereby, including but not limited to, obtaining registration
or regulatory approval of any assets acquired or rights granted hereunder or
derivative works thereof; or (ii) better enable the requesting Party to exercise
the rights acquired by such Party hereunder. Each of the Parties hereto will
cooperate with the other and execute and deliver to the other Party such other
instruments and documents and take such other actions as may be reasonably
requested from time to time by any other Party as necessary to carry out,
evidence and confirm the intended purposes of this Agreement. 

 

7.4.3  
Hana agrees that in negotiating any joint venture, collaborative research,
development, Commercialization or other agreement(s) it may have with any Person
other than INEX under which any Intellectual Property Rights related to the
Products may arise after the Effective Date, Hana shall include in such
agreements, provisions that provide for the assignment or license, as the case
may be, of such Intellectual Property Rights by such Person(s) and their
representatives to INEX in accordance with Article (a), (b) and (c).

 
Article 8  PATENT PROSECUTION AND MAINTENANCE
 
8.1  IP Committee
 
The Parties will establish an IP committee (the “IP Committee”) comprised of an
equal number of Representatives of each Party to coordinate patent prosecution
and maintenance of the Licensed Patents. The IP Committee will conduct planning
meetings as frequently as the Parties deem necessary. The primary method of
meeting will be teleconference. The cost of conducting IP Committee meetings
shall be allocated between the Parties pro-rata based on the combined average of
each Party’s percentages of responsibilities set forth in each of the patent
schedules attached to the Definitive Agreements.
 
8.2  Responsibility for Patent Prosecution and Maintenance
 

8.2.1  
In respect of all patents and patent applications that are listed in Exhibit
1.1.52, Hana shall be responsible for:

 

(a)  
the continued prosecution of any such pending patent applications to the
issuance of the resulting patents;

 

(b)  
the maintenance of all such issued Licensed Patents; and

 
35

--------------------------------------------------------------------------------


 

(c)  
the filing of additional patent applications for such Licensed Patents in any
jurisdiction world-wide, including, without limitation, any continuations,
continuations-in-part, divisionals, patents of addition, reissues,
re-examinations and extensions of or substitutes therefore, which additional
patent applications (and resulting patents) shall be automatically included in
the Licensed Patents, and the provision of this Article 8 shall apply thereto.

 
 

(d)  
All reasonable costs and expenses arising from Hana’s patent prosecution and
maintenance shall be allocated between the Parties pro-rata based on the
percentages set forth in Exhibit 1.1.52.

 

8.2.2  
Notwithstanding the allocation of patent prosecution and maintenance costs set
forth in this Section 8.2, if Hana requests IP Services from INEX in respect of
any activities which would otherwise have been performed by Hana pursuant to
Section 8.2.1, INEX shall be entitled to payment of IP Services in accordance
with the provisions of Section 8.6 and the Service Agreement.

 

8.2.3  
Hana shall be responsible for the prosecution of the pending patent applications
included in the Licensed Patents in accordance with the responsibilities set
forth in Section 8.2.1 and cost allocations set forth in Exhibit 1.1.52. The
cost allocations set out in Exhibit 1.1.52 shall be subject to review and
amendment by mutual agreement of the Parties on an annual basis on or before
December 31 of each year during the Term. In the event that the parties cannot
reach agreement on or before December 31, the matter will be resolved by
arbitration in accordance with Article 13.

 

8.2.4  
Hana shall diligently pursue the prosecution of all patent applications in
accordance with the responsibilities set forth in Section 8.2.1 and cost
allocations set forth in Exhibit 1.1.52 to issuance of the resulting patents and
shall not abandon, withdraw or discontinue prosecution of any pending patent
applications included in the Licensed Patents without first consulting with and
obtaining the prior written consent of INEX, which consent shall not be withheld
if the Parties agree that the issuance of a patent from such application is
unlikely.

 

8.2.5  
At the request of INEX, Hana shall diligently pursue and prosecute additional
patent filings relating to the Licensed Patents and INEX Technology in any
jurisdiction worldwide in accordance with the responsibilities set forth in
Section 8.2.1 and cost allocations set forth in Exhibit 1.1.52.

 

8.2.6  
Either Party may request the other Party to file new patent applications,
divisionals, provisionals, non-provisionals, continuations and
continuations-in-part to ensure that Valid Claims on Licensed Patents remain
pending. If the Party having primary responsibility for patent prosecution and
maintenance decides not to meet such request, the requesting Party shall be
entitled to, at the requesting Party’s election:

 

(a)  
refer the matter to arbitration pursuant to Article 13; or

 

(b)  
perform such filings and take such actions as it deems necessary and at its sole
cost.

 
If the requesting Party elects not to refer the matter to arbitration, the other
Party shall, at the sole cost of the requesting Party:
 
36

--------------------------------------------------------------------------------


 

(c)  
cooperate with the requesting Party perform such filings and take such actions
as may be required by the requesting Party if the requesting Party does not have
standing to perform such filings and take such actions; or

 

(d)  
grant the requesting Party a power-of-attorney to perform such filings and take
such actions as may be required by the requesting Party;

 
to ensure that Valid Claims to Licensed Patents remain pending.
 
8.3  Consultation and Reporting
 

8.3.1  
On a timely basis, Hana will consult with or instruct its patent agent(s) and/or
patent counsel(s) to consult with INEX, and INEX will consult with or instruct
its patent agent(s) and/or patent counsel(s) to consult with Hana, regarding the
claims and any proposed amendments thereto of:

 

(a)  
any Licensed Patents pending and issued; and

 

(b)  
any additional patent applications to be included in the Licensed Patents;

   

(c)   to ensure that the scope of patent coverage is adequate for the uses of
the Licensed Patents contemplated by each of Hana and INEX.

  

8.3.2  
On a timely basis, Hana shall provide INEX with copies of the material
correspondence and documents which Hana sends or receives in connection with the
application, prosecution and maintenance of Licensed Patents.

 

8.3.3  
Provided a Party has provided timely notice and copies of material
correspondence to the other Party of any matter requiring any action relating to
any application, prosecution or maintenance of the Licensed Patents, the Party
providing timely notice shall not be found to be in breach of its obligations
under this Article 8 if the other Party, its patent agent(s) and/or patent
counsel(s) fail to consult with or provide written instructions to the Party
providing timely notice, at least five (5) Business Days prior to any deadline
including an extendible deadline, in respect of any action required for the
application, prosecution or maintenance of the Licensed Patents.

 
8.4  Reports
 
On a quarterly basis, on or before the last day of each Calendar Quarter during
the Term, each Party shall advise the other Party in writing of the material
actions which each Party has undertaken concerning the application, prosecution
and maintenance of the Licensed Patents.
 
8.5  Abandonment, Withdrawal or Discontinuance
 

8.5.1  
Notwithstanding each Party’s obligation under Section 8.2, should either Party
decide to:

 

(a)  
discontinue pursuing one or more patent applications, patent protection or
patent maintenance for one or more patents in relation to the Licensed Patents
or any continuation, continuation-in-part, divisional, reissue, re-examination
or extension thereof for any reason;

 
37

--------------------------------------------------------------------------------


 

(b)  
not pursue patent protection in relation to the Licensed Patents in any specific
jurisdiction for any reason; or

 

(c)  
discontinue or not pursue patent protection in relation to any further process,
use or Product arising out of the Licensed Patents in any jurisdiction for any
reason;

 
(d)  then such Party (the “Abandoning Party”) shall provide the other Party (the
“Non-Abandoning Party”) with prior written notice of its decision to discontinue
or not to pursue one or more patent applications, patent protection, or patent
maintenance, in relation to the Licensed Patents (the “Notice of Abandonment”),
and to provide sufficient detail to the other Party in sufficient time, such
time not to be less than thirty (30) Business Days, to enable the other Party to
file a patent application or continue pursuing an existing patent application in
accordance with Section 8.5.5 or 8.5.7.
 

8.5.2  
The Notice of Abandonment to be given by the Abandoning Party pursuant to
Section 8.5.1 shall clearly identify the patent applications, patent protection,
and/or patent maintenance for the Licensed Patents to be abandoned.

 

8.5.3  
Each of the Parties agrees that notwithstanding any provision to the contrary in
this Agreement, effective upon the date of the Non-Abandoning Party’s receipt of
the Notice of Abandonment, the Abandoning Party shall lose all rights under:

 

(a)  
the patent(s) and patent application(s) to which such Party’s Notice of
Abandonment applies; and

 

(b)  
any continuation, continuation-in-part, divisional, reissue, re-examination, or
extension of or to the foregoing;

 

  (c)
(any one of the above being the “Discontinued Licensed Patent”).

 

8.5.4  
If Hana gives Notice of Abandonment to INEX pursuant to Sections 8.5.1 and
8.5.2, this license shall be terminated with respect solely to the Discontinued
Licensed Patent, and Hana shall forfeit the right to any and all uses of the
Discontinued Licensed Patent and INEX Technology claimed in such Discontinued
Licensed Patent. Exhibits 1.1.47 and 1.1.43 will be deemed to be amended to
exclude such Discontinued Licensed Patent and INEX Technology claimed in such
Discontinued Licensed Patent from the grant of license contained herein.

 

8.5.5  
If Hana has given Notice of Abandonment to INEX pursuant to Sections 8.5.1 and
8.5.2, and INEX wishes to continue to pursue any patent applications, patent
protection and/or patent maintenance in relation to Hana’s Discontinued Licensed
Patent:

 

(a)  
within ten (10) Business Days of INEX’s receipt of Hana’s Notice of Abandonment,
INEX shall provide Hana with written notice of INEX’s intention to pursue any
patent applications, patent protection and/or patent maintenance in relation to
Hana’s Discontinued Licensed Patent;

 

(b)  
Hana shall relinquish patent prosecution and maintenance of Hana’s Discontinued
Licensed Patent and INEX shall assume patent prosecution and maintenance of
same, at INEX’s sole cost and expense; and

 
38

--------------------------------------------------------------------------------


 

(c)  
notwithstanding the Non-Competition Terms, INEX shall have the exclusive right
to use Hana’s Discontinued Licensed Patent and inventions claimed in Hana’s
Discontinued Licensed Patent, in the Hana Field.

 

8.5.6  
If INEX gives Notice of Abandonment to Hana pursuant to Sections 8.5.1 and
8.5.2, INEX shall forfeit the right to any and all uses of the Discontinued
Licensed Patent and inventions claimed in any Discontinued Licensed Patent,
notwithstanding that INEX may remain the nominal owner of such Discontinued
Licensed Patent.

 

8.5.7  
If INEX has given Notice of Abandonment to Hana pursuant to Sections 8.5.1 and
8.5.2 and Hana wishes to continue to pursue any patent applications, patent
protection and/or patent maintenance in relation to INEX’s Discontinued Licensed
Patent:

 

(a)  
within ten (10) Business Days of Hana’s receipt of INEX’s Notice of Abandonment,
Hana shall provide INEX with written notice of Hana’s intention to pursue any
patent applications, patent protection and/or patent maintenance in relation to
INEX’s Discontinued Licensed Patent, at Hana’s sole cost and expense; and

 

(b)  
notwithstanding the Non-Competition Terms, Hana shall have the exclusive right
to use INEX’s Discontinued Licensed Patent and the inventions claimed in INEX’s
Discontinued Licensed Patent, outside the Hana Field.

 

8.5.8  
Either Party may request the other Party to perform such other Party’s
responsibilities set forth in Sections 8.2.1 or 8.2.2, as the case may be, in
respect of a particular patent or patent application. If the Party bearing such
responsibility is unwilling or unable to perform its responsibility in a timely
manner, the Party requesting performance in respect of such patent or patent
application may, with three (3) days prior written notice, perform the
particular activity(ies) requested in respect of such patent or patent
application. The Party unwilling or unable to perform its responsibility shall
pay all reasonable costs and out-of-pocket expenses actually incurred by the
requesting Party to perform the particular activity(ies) requested, within
thirty (30) days of the non-performing Party’s receipt of the performing Party’s
invoice for such costs and out-of-pocket expenses. For the purposes of this
Section 8.5.8, reasonable costs shall be calculated using the FTE Rate set forth
in the Service Agreement, regardless of the Party performing the activity(ies),
and notwithstanding any termination of the Service Agreement.

 
8.6  Costs of Patent Application, Prosecution and Maintenance
 

8.6.1  
Commencing from the date that an Abandoning Party has lost all entitlement to a
discontinued Licensed Patent, such Abandoning Party shall not be required to
share in any costs (and services fees if INEX is the Abandoning Party)
associated with the application, prosecution, and/or maintenance of any Licensed
Patents in the Discontinued License Patent.

 

8.6.2  
Subject to Section 8.6.1, and notwithstanding any termination of the Service
Agreement, for as long as INEX continues to perform at Hana’s request, the
activities required for intellectual property portfolio management and all
associated activities including, without limitation, patent application, filing,
prosecution and maintenance, and payment of all government and legal fees
required to apply for, prosecute and maintain the Licensed Patents described in
Section 8.2.1 (the “IP Services”), Hana, its successors, assigns or any
Person(s) who acquires any interest in any of the Licensed Patents and INEX
Technology will jointly and severally be responsible for paying INEX:

 
39

--------------------------------------------------------------------------------


 

(a)  
[***]percent ([***]%) of all reasonable out-of-pocket costs, including, without
limitation, filing fees, fees for external counsel(s), patent agent(s),
contractors, travel, and lodging expenses incurred by INEX to provide IP
Services; and

 

(b)  
[***]percent ([***]%) of the personnel costs incurred by INEX, calculated at
INEX’s FTE Rate, pro rated to reflect the actual time employees, contractors or
consultants of INEX spend providing IP Services; provided however, that on each
anniversary of the Effective Date, the FTE Rate shall be raised by a percentage
equal to the percentage increase in the Consumer Price Index (All Items) for the
province of British Columbia for the twelve (12) month period ending with
December of the calendar year immediately preceding such anniversary date; and

 

(c)  
[***]percent ([***]%) of all out-of-pocket costs and [***]percent ([***]%) of
all personnel costs incurred by INEX to provide IP Services in respect of any
Discontinued Licensed Patent which Hana has elected to continue pursuing patent
protection, pursuant to Section 8.5.5.

 

8.6.3  
INEX will invoice Hana monthly for all costs set forth in Section 8.6.2, plus
all applicable taxes thereon, on or before the 30th day after the end of the
month in which the IP Services were rendered and/or expenses incurred; provided
however, that any out-of-pocket costs incurred which are not captured in any
invoice may be captured in subsequent invoices. Hana will pay all amounts due
and payable hereunder in full in Dollars to INEX within thirty (30) days of the
date of each such invoice, by cheque or wire transfer to the account specified
by INEX.

 

8.6.4  
Notwithstanding Section 8.6.3, during the Term, INEX shall not combine Hana’s
payment obligations for IP Services under the Service Agreement together with
Hana’s payment obligations under this Section 8.6 to recover from Hana, its
successors, assigns or any Person(s) who acquires any interest in any of the
Licensed Patents and INEX Technology, more than the total monthly costs set
forth in Section 8.6.2 in any given month.

 
8.7  Late Payments
 
Any payment due under Section 8.6 that is not paid on or before the date such
payment is due shall bear interest at a rate equal to the lesser of:
 

8.7.1  
the Prime Rate(s) during the period of late payment plus [***] percent ([***]%)
interest compounded monthly; or

 

8.7.2  
the maximum rate permitted by law;

 
calculated based on the number of days that payment is delinquent until full
payment has been made.
 
40

--------------------------------------------------------------------------------


 
8.8  Co-operation
 
Each Party agrees to obtain the co-operation of its Representatives in the
assignment of any Intellectual Property Rights addressed by this Agreement, as
well as in the preparation, filing, and prosecution of any patent application or
registrations which may arise under this Agreement. Such co-operation shall
include:
 
 

8.8.1  
making available to the other Party or such other Party’s Representatives whom
the other Party in its reasonable judgment deems necessary in order to assist it
in obtaining patent protection of the Licensed Patents; and

 

8.8.2  
executing and causing its Representatives to execute all legal documents
reasonably necessary to support the assignment, filing, prosecution and
maintenance of said Licensed Patents.

 
Article 9  INFRINGEMENT PROCEEDINGS
 
9.1  Limits
 
Except as expressly set out in this Agreement, nothing in this Agreement shall
be construed as:
 

9.1.1  
an obligation by Hana or INEX to bring or prosecute or defend actions or suits
against Third Parties for infringement of patents, copyrights, trademarks,
industrial designs or other intellectual property or contractual rights; or

 

9.1.2  
the conferring by Hana or INEX of the right to use in advertising or publicity
the name of Hana or INEX or their respective trademarks.

 
9.2  Conduct of Infringement Proceedings
 
Notwithstanding Section 9.1, in the event of:
 

9.2.1  
an alleged infringement by a Third Party of the Licensed Patents or INEX
Technology or of any right with respect to the Licensed Patents or INEX
Technology by the manufacture, sale, services or use of products derived from
the Licensed Patents or INEX Technology in the Hana Field; or

 

9.2.2  
any complaint by Hana alleging any infringement by a Third Party with respect to
the Licensed Patents or INEX Technology or to any right with respect to the
Licensed Patents or INEX Technology by the manufacture, sale, services or use of
products derived from the Licensed Patents or INEX Technology in the Hana Field;

 
the following shall apply:
 

9.2.3  
Hana shall have the first right, in its sole discretion, and at its sole
expense, to prosecute or defend such litigation;

 

9.2.4  
if Hana does not take steps to prosecute or defend such litigation within thirty
(30) days after receipt of notice thereof, INEX may take such legally
permissible action as it deems necessary or appropriate to prosecute such
litigation or defend such litigation at its own expense, but shall not be
obligated to do so;

 
41

--------------------------------------------------------------------------------


 

9.2.5  
the Party prosecuting or defending such litigation (in this Article, the
“Litigating Party”) shall have the right to control such litigation and shall
bear all legal expenses (including court costs and legal fees), including
settlement thereof provided however that no settlement or consent judgment or
other voluntary final disposition of any suit defended or action brought by a
Party pursuant to this Section 9.2 may be entered into without the consent of
the other Party if such settlement would require the other Party to be subject
to an injunction or to make a monetary payment or would restrict the claims in
or admit any invalidity of any Licensed Patents or significantly adversely
affect the rights of the other Party to this Agreement (the “Non-litigating
Party”). By way of example and not by way of limitation, there shall be no right
of the Litigating Party to stipulate or admit to the invalidity or
unenforceability of any Licensed Patents. Before any action is taken by the
Litigating Party which could abridge the rights of the Non-litigating Party
hereunder, the Parties agree to, in good faith, consult with a goal of adopting
a mutually satisfactory position;

 

9.2.6  
the Non-litigating Party agrees to co-operate reasonably in any such litigation
to the extent of executing all necessary documents, supplying essential
documentary evidence and making essential witnesses then in its employment
available and to vest in the Litigating Party the right to institute any such
suits, so long as all the direct or indirect costs and expenses of bringing and
conducting any such litigation or settlement shall be borne by the Litigating
Party, provided that INEX and Hana shall recover their respective actual
out-of-pocket expenses, or equitable proportions thereof, associated with any
litigation or settlement thereof from any recovery made by any Party. Any excess
amount remaining after satisfaction of the Parties’ recovery of their respective
actual out-of-pocket expenses, or equitable proportions thereof, associated with
any litigation or settlement thereof from any recovery made by any Party (the
“Excess Amount”) shall be shared between Hana and INEX on the same basis as set
forth in Sections 3.1, 3.2 and 3.3 with respect to Royalties from Net Sales of
Product in the applicable jurisdiction; provided however, that any Excess Amount
in the form of punitive Damages shall be shared between Hana and INEX in
proportion to each Party’s contribution to litigation expenses. In the event a
settlement or consent judgement does not distinguish between the forms of
Damages payable by the Third Party, and Hana and INEX cannot agree on what
portion, if any, of the Excess Amount constitutes punitive Damages, the Parties
will refer the matter to arbitration in accordance with Article 13.

 

9.2.7  
the Litigating Party shall keep the Non-litigating Party fully informed of the
actions and positions taken or proposed to be taken by the Litigating Party (on
behalf of itself or a sublicensee) and actions and positions taken by all other
parties to such litigation; and

 

9.2.8  
in the event that INEX prosecutes or defends such litigation, Hana may elect to
participate formally in the litigation to the extent that the court may permit,
but any additional expenses generated by such formal participation shall be paid
by Hana (subject to the possibility of recovery of some or all of such
additional expenses as described in Section 9.2.6 or from such other parties to
the litigation).

 
9.3  Breach of Confidence Proceedings
 
In the event of an alleged breach of confidentiality respecting Confidential
Information or any Third Party use of Confidential Information, Hana and INEX
agree that they shall reasonably cooperate to enjoin such Third Party’s use of
such Confidential Information, and take such other action as a Party with regard
to its own Confidential Information may deem appropriate, at law or in equity.
 
42

--------------------------------------------------------------------------------


9.4  Defense of Infringement Proceedings
 

9.4.1  
If any complaint alleging infringement or violation of any patent or other
proprietary rights is made against Hana, its Affiliate or Sublicensee with
respect to the Manufacture, use or sale of a Product, the following shall apply:

 

(a)  
Hana shall promptly notify INEX in writing upon receipt of any such complaint
setting out full details thereof and shall keep INEX fully informed of the
actions and positions taken by the complainant and taken or proposed to be taken
by Hana (on behalf of itself, or a Sublicensee);

 

(b)  
if such complaint gives rise to an indemnification obligation under any of the
Definitive Agreements in favor of Hana (or its Affiliate or Sublicensee) on the
part of INEX, then INEX shall defend such suit and all costs and expenses
incurred by Hana (or any Affiliate or Sublicensee) in investigating, resisting,
litigating and settling such a complaint, including the payment of any award of
Damages and/or costs to any Third Party, shall be paid by INEX;

 

(c)  
if such complaint does not give rise to an indemnification obligation under the
Definitive Agreements in favor of Hana on the part of INEX, then Hana shall have
the right but not the obligation to defend such suit and all costs and expenses
incurred by Hana (or any Affiliate or Sublicensee) in investigating, resisting,
litigating and settling such a complaint, including the payment of any award of
Damages and/or costs to any Third Party, shall be paid by Hana (or any Affiliate
or Sublicensee, as the case may be); and

 

(d)  
in any event, INEX and Hana shall assist one another and cooperate in any such
litigation at each Party’s own expense.

 

9.4.2  
If any complaint alleging infringement or violation of any patent or other
proprietary rights is made against INEX, its Affiliate or sublicensee with
respect to the Manufacture, use or sale of a Product, the following procedure
shall apply:

 

(a)  
INEX shall promptly notify Hana in writing upon receipt of any such complaint
setting out full details thereof and shall keep Hana fully informed of the
actions and positions taken by the complainant and taken or proposed to be taken
by INEX;

 

(b)  
if such a complaint gives rise to an indemnification obligation under the
Definitive Agreements in favor of INEX on the part of Hana, then Hana shall
defend such suit and all costs and expenses incurred by INEX (or its Affiliate)
in investigating, resisting, litigating and settling such a complaint, including
the payment of any award of Damages and/or costs to any Third Party, shall be
paid by Hana.

 

(c)  
If such complaint does not give rise to an indemnification obligation under the
Definitive Agreements in favor of INEX on the part of Hana, then INEX shall have
the right but not the obligation to defend such suit and all costs and expenses
incurred by INEX (or its Affiliate) in investigating, resisting, litigating and
setline such a complaint, including the payment of any award of Damages and/or
costs to any Third Party, shall be paid by INEX;

 
43

--------------------------------------------------------------------------------


 

(d)  
In any event, INEX and Hana shall assist one another and cooperate in any such
litigation at each Party’s own expense.

 

9.4.3  
With regard to costs and expenses incurred by Hana (or any Sublicensee) under
Sections 9.4.1(c) or 9.4.2(b) in investigating, resisting, litigating and
settling such a complaint, including the payment of any award of Damages and/or
costs to any Third Party (the “Offset Amount”), but not including any punitive
award (the “Punitive Amount”), Hana (or any Sublicensee) shall be entitled to
offset or credit [***] percent ([***]%) of the Offset Amount against future
payments otherwise due INEX as set forth in Section 3.7.1. With regard to any
Punitive Amount (eg. willful infringement), the same is not included in the
Offset Amount and is not to be offset or credited against future payments due
INEX.

 

9.4.4  
In the event a complaint is made under either of Sections 9.4.1 or 9.4.2, no
settlement or consent judgment or other voluntary final disposition may be
entered into without the consent of the other Party if such settlement would
require the other Party to be subject to an injunction or to make a monetary
payment or would restrict the claims in or admit any invalidity of any Licensed
Patents or significantly adversely affect the rights of the other Party.

 
9.5  Co-operation with Other Licensees
 
Hana acknowledges that INEX may grant to its other sublicensees in respect of
fields outside of the Hana Field, rights similar to those granted to Hana under
Sections 9.2, 9.3, 9.4 and this Section 9.5. If INEX grants such rights to its
other sublicensees, in the event of any litigation in respect of:
 

9.5.1  
fields outside of the Hana Field that may reasonably affect Hana’s use of the
Licensed Patents or INEX Technology in the Hana Field or the Manufacture, use or
sale of Product by Hana; or

 

9.5.2  
the Hana Field that may reasonably affect INEX or one or more of INEX’s
sublicensees use of the Licensed Patents or INEX Technology outside the Hana
Field or the manufacture, use or sale of products outside the Hana Field by INEX
or one or more other such sublicensee(s);

 
then INEX, Hana and such other sublicensees will use good faith efforts to
determine jointly the course of action, if any, necessary or appropriate to
prosecute or defend the litigation. INEX will use reasonable efforts to include
in its sublicense agreements, provisions that allow the participation of Hana as
contemplated herein.
 
Article 10  CONFIDENTIAL INFORMATION AND PUBLICATION
 
10.1  Treatment of Confidential Information
 
Each Party agrees:
 
 

10.1.1  
to keep and use in strict confidence all Confidential Information of the other
Party that each Party acquires, sees, or is informed of, as a direct or indirect
consequence of this Agreement and to not, without the prior written consent of
the other Party, disclose any such Confidential Information or recollections
thereof to any Person other than its Representatives who are under an obligation
of confidentiality on terms substantially similar to those set out in this
Agreement, who have been informed of the confidential nature of the Confidential
Information and who require such information in connection with the performance
of this Agreement;

 
44

--------------------------------------------------------------------------------


 

10.1.2  
that all copies, duplicates, reproductions, translations or adaptations of any
Confidential Information of the other Party made hereunder shall be clearly
labeled as confidential; and

 

10.1.3  
to take all reasonable steps to prevent material in its possession that contains
or refers to Confidential Information of the other Party from being discovered,
used or copied by Third Parties and that it shall use reasonable steps to
protect and safeguard all Confidential Information of the other Party in its
possession from all loss, theft or destruction.

 
10.2  Permitted Disclosures
 
Notwithstanding anything to the contrary contained in this Agreement, each Party
will be permitted to disclose Confidential Information received from the other
Party:
 

10.2.1  
where in the reasonable and unqualified opinion of the receiving Party’s legal
counsel, disclosure is required to be made under:

 

(a)  
the securities laws of any relevant jurisdiction, including the receiving
Party’s jurisdiction of incorporation or a jurisdiction in which the receiving
Party’s securities are traded on a stock exchange; or

 

(b)  
such disclosure is required to be made by the receiving Party or its
Representatives under the terms of a valid and effective subpoena or order
issued by a court of competent jurisdiction or by an administrative body or
government authority;

 
provided that:
 

(c)  
the receiving Party shall immediately notify the disclosing Party prior to any
such disclosure and the disclosing Party shall have been given the opportunity
where possible to oppose such disclosure by the receiving Party by seeking a
protective order or other appropriate remedy, or to waive compliance with the
provisions of this Agreement;

 

(d)  
the receiving Party or its Representatives, as the case may be, shall disclose
only that portion of the information legally required to be disclosed, and

 

(e)  
the receiving Party or its Representatives, as the case may be, will exercise
all reasonable efforts to maintain the confidential treatment of the
information; and

 

10.2.2  
to Third Party contractors or collaborators to facilitate or carry out the
Parties’ performance of their respective activities under this Agreement,
provided that such Third Parties enter into an agreement with such Party which
contains confidentiality provisions substantially the same as those set forth
herein.

 
45

--------------------------------------------------------------------------------


10.3  Liability for Representatives
 
Each Party will maintain a list of all Representatives to whom it has disclosed
Confidential Information and will be responsible for the failure by any of its
Representatives to maintain the confidence of any Confidential Information of
the other Party in accordance with the terms of this Article.
 
10.4  Publications Generally
 
The following restrictions shall apply with respect to the disclosure in
conferences, scientific journals or publications by any Party or Representative
of any Party relating to the inventions contained in the Licensed Patents and
the INEX Technology or to the activities or results of the Development by Hana
of any Product:
 

10.4.1  
at least thirty (30) days before any proposed submission is submitted and any
proposed publication is published by a Party (the “Publishing Party”) , such
Publishing Party shall provide the other Party with an advance copy of any such
proposed submission or proposed publication, as the case may be, before any
other disclosure of same and such other Party shall have a reasonable
opportunity to recommend any changes it reasonably believes are necessary to
preserve Intellectual Property Rights or Confidential Information belonging in
whole or in part to INEX or Hana, and the incorporation of such recommended
changes shall not be unreasonably refused; and

 

10.4.2  
if such other Party informs the Publishing Party, within thirty (30) days after
receipt of an advance copy of a proposed publication, that such publication in
its reasonable judgment could be expected to have a material adverse effect on
any Intellectual Property Rights or Confidential Information belonging in whole
or in part to INEX or Hana, the Publishing Party shall delay or prevent such
publication as proposed. In the case of inventions, the delay shall be
sufficiently long to permit the timely preparation and filing of a patent
application(s) or application(s) for a certificate of invention on the
information involved but not more than ninety (90) days.

 
10.5  No Limitation on Regulatory Compliance
 
Nothing in this Agreement shall be construed as preventing or in any way
inhibiting Hana from complying with statutory and Regulatory Requirements
governing the Development, Manufacture, use and sale or other distribution of
Product in the Territory in any manner which it reasonably deems appropriate,
including, for example, by disclosing to Regulatory Authorities Confidential
Information or other information received from INEX.
 
10.6  Return of Confidential Information
 
Except as required to comply with Regulatory Requirements, within thirty (30)
days of receipt of a written request from the disclosing Party, the receiving
Party will return to the disclosing Party or destroy, at the disclosing Party’s
sole discretion, all Confidential Information of the disclosing Party, including
all such information that is electronically stored by the receiving Party, all
reproductions thereof and all samples of materials in the form provided by the
disclosing Party to the receiving Party, in the receiving Party’s possession or
control and confirm such destruction or delivery to the disclosing Party in
writing, as applicable.
 
46

--------------------------------------------------------------------------------


Article 11  REPRESENTATIONS AND WARRANTIES
 
11.1  Hana Representations and Warranties
 
Hana hereby represents and warrants to INEX that, as of the Effective Date:
 

11.1.1  
Hana is a corporation duly organised, existing, and in good standing under the
laws of Delaware and has the power, authority, and capacity to enter into this
Agreement and to carry out the transactions contemplated by this Agreement, all
of which have been duly and validly authorised by all requisite corporate
proceedings;

 

11.1.2  
the execution, delivery and performance by Hana of this Agreement do not
contravene or constitute a default under any provision of applicable law or its
articles or by-laws (or equivalent documents) or of any judgment, injunction,
order, decree or other instrument binding upon Hana;

 

11.1.3  
all licenses, consents, authorizations and approvals, if any, required for the
execution, delivery and performance by Hana of this Agreement have been obtained
and are in full force and effect and all conditions thereof have been complied
with, and no other action by or with respect to, or filing with, any
governmental authority or any other Person is required in connection with the
execution, delivery and performance by Hana of this Agreement;

 

11.1.4  
this Agreement constitutes a valid and binding agreement of Hana, enforceable
against Hana in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or creditors’ rights generally;

 

11.1.5  
the execution, delivery and performance by Hana of this Agreement do not and
will not conflict with or result in a material breach of any of the terms and
provisions of any Third Party agreement of Hana entered into as of the Effective
Date;

 

11.1.6  
Hana is not aware of any impediment, including without limitation any Third
Party agreement of Hana, which would prevent Hana from performing its
obligations under this Agreement;

 

11.1.7  
Hana will not enter into any Third Party agreement after the Effective Date
which, in any way, will prevent Hana from performing all of its obligations
hereunder;

 

11.1.8  
The authorized capital stock of Hana consists of 100,000,000 shares of Common
Stock, of which 22,658,202 shares are issued and outstanding as of the date of
this Agreement, and 10,000,000 shares of preferred stock, par value $0.001 per
share, none of which is issued and outstanding. All of such issued and
outstanding shares of Common Stock have been validly issued and are outstanding
as fully paid and non-assessable;

 

11.1.9  
the issuance of the Common Stock has been duly authorized by all necessary
action on the part of Hana and no further action is required by Hana or its
board of directors or shareholders to complete the issuance of the Common Stock;

 

11.1.10  
the Common Stock, when issued, will be duly and validly issued, fully paid and
non-assessable and will be free and clear of all liens, charges, encumbrances
and any rights of others. Hana has reserved from its duly authorized capital
stock a number of shares sufficient to meet its obligations to issue the Common
Stock hereunder; and

 
47

--------------------------------------------------------------------------------


 

11.1.11  
no consent, approval, authorization or other order of any governmental authority
is required to be obtained by Hana in connection with the authorization and
issuance of Common Stock, except for such registrations, filings or notices as
have been made or as may be required to be made pursuant to U.S. or Canadian
securities laws.

 
11.2  INEX Representations and Warranties
 
INEX warrants and represents to Hana that, as of the Effective Date:
 

11.2.1  
INEX is a corporation duly organised, existing, and in good standing under the
laws of British Columbia and has the power, authority, and capacity to enter
into this Agreement and to carry out the transactions contemplated by this
Agreement, all of which have been duly and validly authorised by all requisite
corporate proceedings;

 

11.2.2  
the execution, delivery and performance by INEX of this Agreement do not
contravene or constitute a default under any provision of applicable law or its
articles or by-laws (or equivalent documents) or of any judgment, injunction,
order, decree or other instrument binding upon INEX;

 

11.2.3  
all licenses, consents, authorizations and approvals, if any, required for the
execution, delivery and performance by INEX of this Agreement have been obtained
and are in full force and effect and all conditions thereof have been complied
with, and no other action by or with respect to, or filing with, any
governmental authority or any other Person is required in connection with the
execution, delivery and performance by INEX of this Agreement

 

11.2.4  
this Agreement constitutes a valid and binding agreement of INEX, enforceable
against INEX in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium or creditors’ rights generally

 

11.2.5  
the execution, delivery and performance by INEX of this Agreement do not and
will not conflict with or result in a material breach of any of the terms and
provisions of any Third Party agreement of INEX entered into as of the Effective
Date;

 

11.2.6  
INEX is not aware of any impediment, including without limitation any Third
Party agreement of INEX, which would prevent INEX from performing its
obligations under this Agreement; and

 

11.2.7  
INEX will not enter into any Third Party agreement after the Effective Date
which, in any way, will prevent INEX from performing all of its obligations
hereunder.

 

11.2.8  
to the best of the knowledge of INEX, INEX holds the entire right title and
interest in and to the Licensed Patents and INEX Technology, free and clear of
all encumbrances and INEX has the right and power to grant, on an exclusive
basis, the licences granted to Hana under this Agreement without consent of any
Third Party that may claim any such interest through INEX, including, without
limitation, any secured creditor of INEX.

 
48

--------------------------------------------------------------------------------


 

11.2.9  
to the best of the knowledge of INEX, all the Licensed Patents are validly
subsisting and all maintenance fees and similar annuity payments have been made
in each of the jurisdictions requiring such payments;

 

11.2.10  
to the best of the knowledge of INEX, all statements contained in any
applications for the registration of the Licensed Patents were true and correct
as of the date of such applications; and

 

11.2.11  
except for the Intellectual Property Rights described in this Agreement, INEX
neither owns nor controls any Intellectual Property Rights that would be
required by Hana in order to make, have made, use, sell, offer for sale, import,
and have imported Products in the Hana Field within the Territory.

 

11.2.12  
to the actual knowledge of INEX, without independent investigation or inquiry,
the rights to the Licensed Patents and INEX Technology granted by INEX to Hana
pursuant to this Agreement are all of the Intellectual Property Rights necessary
for Hana to make, have made, use, sell, offer for sale, import, and have
imported Products in the Hana Field within the Territory, without any
infringement of or conflict with the Intellectual Property Rights of Third
Parties.

 
11.3  DISCLAIMER
 
EXCEPT FOR THE EXPRESS WARRANTIES AND REPRESENTATIONS CONTAINED IN THIS
AGREEMENT, NEITHER INEX NOR HANA MAKES, AND EACH HEREBY EXPRESSLY DISCLAIMS, ANY
WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, WHETHER IN FACT OR IN
LAW, INCLUDING WITHOUT LIMITATION IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.
 
Article 12  INDEMNIFICATION AND LIABILITY LIMITATIONS
 
12.1  Indemnification by Hana
 
Hana hereby agrees that it shall be responsible for, indemnify, hold harmless
and defend INEX, its Representatives and their respective heirs, successors and
assigns (collectively, the “INEX Indemnitees”), from and against any and all
Damages suffered or incurred by any INEX Indemnitee arising out of, relating to,
resulting from or in connection with any Third Party claims arising out of or
relating to:
 

12.1.1  
the breach of any representation or warranty made by Hana herein;

 

12.1.2  
the default by Hana in the performance or observance of any of its obligations
to be performed or observed hereunder;

 

12.1.3  
the breach by Hana of any Regulatory Requirements, regulations and guidelines in
connection with any Product;

 

12.1.4  
any complaint alleging infringement or violation of any patent or other
proprietary rights is made against INEX or its Affiliates with respect to Hana’s
Manufacture, use or sale of a Product; and

 
49

--------------------------------------------------------------------------------


 

12.1.5  
any injury or death to any Person or damage to any property caused by any
Product provided by Hana or a Sublicensee, whether claimed by reason of breach
of warranty, negligence, product defect or otherwise, and regardless of the form
in which any such claim is made.

 
The foregoing shall not apply to the extent that such Damages are due to:
 

12.1.6  
the breach of any representation or warranty made by INEX herein;

 

12.1.7  
the default by INEX in the performance or observance of any of its obligations
to be performed or observed hereunder; and

 

12.1.8  
the breach by INEX of any Regulatory Requirements, regulations and guidelines in
connection with any Licensed Patent and INEX Technology.

 
12.2  Indemnification by INEX
 
INEX hereby agrees that it shall be responsible for, indemnify, hold harmless
and defend Hana, its Representatives, and their respective heirs, successors and
assigns (collectively, the “Hana Indemnitees”), from and against any and all
Damages suffered or incurred by any Hana Indemnitee arising out of, relating to,
resulting from or in connection with any Third Party claims arising out of or
relating to:
 

12.2.1  
the breach of any representation or warranty made by INEX herein;

 

12.2.2  
the default by INEX in the performance or observance of any of its obligations
to be performed or observed hereunder; and

 

12.2.3  
the breach by INEX of any Regulatory Requirements, regulations and guidelines in
connection with any Licensed Patent and INEX Technology;

 
The foregoing shall not apply to the extent that such Damages are due to:
 

12.2.4  
the breach of any representation or warranty made by Hana herein;

 

12.2.5  
the default by Hana in the performance or observance of any of its obligations
to be performed or observed hereunder;

 

12.2.6  
the breach by Hana of any Regulatory Requirements, regulations and guidelines in
connection with any Product; and

 

12.2.7  
any injury or death to any person or damage to any property caused by any
Product provided by Hana or its Sublicensees, whether claimed by reason of
breach of warranty, negligence, product defect or otherwise, and regardless of
the form in which any such claim is made.

 
12.3  Notice of Claims
 
In the event that a claim is made pursuant to Section 12.1 or 12.2 against any
Person who seeks indemnification hereunder (the “Indemnitee”), the Indemnitee
shall give the indemnifying Party (the “Indemnitor”) prompt notice of any claim
or lawsuit or other action for which it seeks to be indemnified under this
Agreement and agrees that the Indemnitor shall not have any obligation under
Section 12.1 or 12.2 as applicable, unless:
 
50

--------------------------------------------------------------------------------


 

12.3.1  
the Indemnitor is granted, subject to the provisions of this Section 12.3 and
the relevant provisions of Article 9, full authority and control over the
defense, including settlement, against such claim or law suit or other action,
and

 

12.3.2  
the Indemnitee cooperates fully with the Indemnitor and its agents in defense of
the claims or law suit or other action.

 
The Indemnitee shall have the right to participate in the defense of any such
claim, complaint, suit, proceeding or cause of action referred to in this
Section utilizing attorneys of its choice, at its own expense, provided however,
that the Indemnitor shall, subject to the provisions of this Section 12.3 and
the relevant provisions of Article 9, have full authority and control to handle
any such claim, complaint, suit proceeding, or cause of action, including any
settlement or other disposition thereof, for which the Indemnitee seeks
indemnification under this Section, provided however, subject to the following
sentence, that no settlement or consent judgment or other voluntary final
disposition may be entered into without the consent of the Indemnitee if such
settlement would require the Indemnitee to be subject to an injunction or to
make a monetary payment or would restrict the claims in or admit any invalidity
of any Licensed Patents or significantly adversely affect the rights of the
Indemnitee.
 
12.4  Consequential Losses
 
EXCEPT FOR EACH PARTY’S LIABILITY TO THE OTHER PARTY FOR INFRINGEMENT OF THE
OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS OR BREACH OF THE OBLIGATIONS
RESPECTING CONFIDENTIAL INFORMATION, NO PARTY WILL BE LIABLE FOR CONSEQUENTIAL
OR INCIDENTAL DAMAGES OF ANY NATURE ARISING FROM SUCH PARTY'S ACTIVITIES UNDER
THIS AGREEMENT; PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT LIMIT THE
INDEMNIFICATION OBLIGATION OF SUCH PARTY UNDER SECTIONS 12.1 OR 12.2 FOR
CONSEQUENTIAL OR INCIDENTAL DAMAGES RECOVERED BY A THIRD PARTY.
 
12.5  Actions Between the Parties
 
For the avoidance of doubt, in connection with actions brought by one Party
hereto against the other (whether for breach of any provisions hereof, any
representation or warranty made herein or otherwise), each Party expressly
reserves all of its rights and remedies under applicable law, including, without
limitation, the right to sue for breach of contract.
 
12.6  Insurance
 

12.6.1  
Prior to or immediately upon the start of any human clinical trials or other
product testing involving human subjects by Hana or its Sublicensee (“Human
Clinical Trials”) and for a period of five (5) years after the expiration of
this Agreement or the earlier termination thereof, Hana shall obtain and/or
maintain, respectively, at its sole cost and expense, public liability and
product liability insurance in not less than the following amounts, with a
reputable and financially secure insurance carrier:

 

(a)  
Each Occurrence:     $5,000,000 Dollars

 

(b)  
General Aggregate:  $5,000,000 Dollars

 
51

--------------------------------------------------------------------------------


Such product liability insurance shall insure against all liability, including
personal injury, physical injury, or property damage arising out of the
Manufacture, sale, distribution, or marketing in the Territory, by Hana or its
Sublicensee, of Product. Hana shall provide written proof of the existence of
such insurance to INEX upon request.
 

12.6.2  
At all times during the Term of this Agreement and for a period of five (5)
years after the expiration of this Agreement or the earlier termination thereof,
INEX shall obtain and/or maintain, respectively, at its sole cost and expense,
comprehensive or commercial form general liability coverage, including
contractual liability, and public liability insurance in not less than the
following amounts, with a reputable and financially secure insurance carrier: 

 

(a)  
Each Occurrence:    $4,000,000 (Canadian dollars) 

 

(b)  
General Aggregate: $4,000,000 (Canadian dollars)

 
INEX shall, at Hana’s request, provide Hana with certificates of insurance and
copies of the policies of insurance reflecting the coverage and amounts set
forth in this Section 12.6.2. Each certificate of insurance shall contain a
provision that the coverage afforded under the policy(s) will not be canceled
without thirty (30) days prior written notice (hand delivered or certified mail,
return receipt requested) to Hana.
 

12.6.3  
Each Party shall require that such Party’s Representatives and Hana’s
Sublicensee under this Agreement shall either:

 

(a)  
demonstrate to the other Party’s reasonable satisfaction that such
Representative or Hana’s Sublicensee has a program of self insurance no less
adequate than that which a reasonable and prudent businessperson carrying on a
similar line of business would require; or

 

(b)  
sixty (60) days prior to the earlier of the start of Human Clinical Trials or
the first sale of any such Product by Hana’s Sublicensee, procure and maintain
public liability, and product liability insurance in reasonable amounts, with a
reputable and financially secure insurance carrier.

 

12.6.4  
Notwithstanding anything to the contrary contained in this Section 12.6, before
the first date of commercial sale of any Product in the U.S., Hana and its
Affiliate and Sublicensee of each such Product will maintain in full force and
effect, with reputable insurers or pursuant to a self-insurance program, product
liability insurance to a minimum value of Five Million Dollars ($5,000,000) per
each occurrence and in the aggregate.

 
Article 13  DISPUTE RESOLUTION
 
13.1  Negotiation and Arbitration
 
In the event of any Dispute arising between the Parties concerning this
Agreement, its enforceability, or its interpretation, the following procedure
shall apply:
 

13.1.1  
Prior to engaging in any formal dispute resolution with respect to any dispute,
controversy or claim arising out of or in relation to this Agreement or the
breach, termination or invalidity of this Agreement (each, a “Dispute”), the
Chief Executive Officers of the Parties shall attempt to resolve the Dispute for
a period not less than thirty (30) days.

 
52

--------------------------------------------------------------------------------


 

13.1.2  
Except for any Dispute with respect to Intellectual Property Rights, which may,
at the option of the other Party, be dealt with by commencing an action in a
court of competent jurisdiction, any Dispute that cannot be settled amicably by
agreement of the Parties pursuant to Section 13.1.1 may, on mutual agreement of
the Parties, be finally settled by a single arbitrator. appointed pursuant to
the rules of The Center for Public Resource’s Institute for Dispute Resolution.

 

13.1.3  
The place of arbitration shall be Seattle, Washington and the language to be
used in the arbitration proceedings shall be English.

 

13.1.4  
The award rendered in any arbitration shall be final and binding upon both
Parties. The judgment rendered by the arbitrator(s) shall include costs of
arbitration, reasonable legal fees and reasonable costs for any expert and other
witnesses.

 

13.1.5  
Nothing in this Agreement shall be deemed as preventing either Party from
seeking specific performance, injunctive relief (or any other equitable relief),
in respect of any actual or threatened breach of this Agreement, without proof
of actual damages, from any court having jurisdiction over the Parties and the
subject matter of the Dispute as necessary to protect either Party’s name,
Confidential Information or Intellectual Property Rights.

 

13.1.6  
Notwithstanding the provisions of Subsections 13.1.2 through 13.1.5 inclusive,
either Party shall be free to submit any Dispute relating to Intellectual
Property Rights to any court having jurisdiction over the Parties and the
subject matter of the Dispute and to seek such relief and remedies as are
available in that court.

 

13.1.7  
Each Party is required to continue to perform its obligations under this
Agreement pending final resolution of any Dispute.

 
Article 14  TERM & TERMINATION
 
14.1  Term
 
The license grant in this Agreement shall become effective on the Effective Date
and, unless earlier terminated in accordance with this Article 14, shall expire,
on a country-by-country basis, in respect of each Product upon the later of:
 

14.1.1  
expiration of the last to expire of the Licensed Patents containing Valid Claims
covering such Product in such country in the Territory;

 

14.1.2  
expiration of the last to expire period of product exclusivity covering such
Product that is provided by the laws of such country in the Territory; and

 

14.1.3  
in respect of INEX Technology, on the date that all INEX Technology cease to be
Confidential Information under the circumstances set out in Section 1.1.19.

 
(the “Term” of this Agreement).
 
53

--------------------------------------------------------------------------------


14.2  Termination for Invalidity Challenge
 
If Hana or one of its Affiliates intends to assert or actually asserts in any
court or other governmental agency of competent jurisdiction (but excluding any
Dispute governed by Article 13 herein) that a Licensed Patent is invalid,
unenforceable, or that no issued Valid Claim embodied in such patent excludes a
Third Party from making, having made, using, selling, offering for sale,
importing or having imported a Product in such jurisdiction:
 
 

14.2.1  
Hana will, not less than sixty (60) days prior to making any such assertion,
provide to INEX a complete written disclosure of each and every basis then known
to Hana or its Affiliate for such assertion and, with such disclosure, will
provide INEX with a copy of any document or publication upon which Hana or its
Affiliate intends to rely in support of such assertion; and

 

14.2.2  
INEX shall be entitled, upon not less then thirty (30) days prior written notice
to Hana, to terminate the license granted to Hana under Article 2 of this
Agreement for such Product(s) covered by the patent under challenge in the
applicable jurisdiction; provided however, that INEX shall not terminate such
license if within thirty (30) days of Hana’s receipt of INEX’s notification
hereunder, Hana has:

 

(a)  
confirmed by written notice to INEX that Hana no longer intends to challenge the
validity or enforceability or any Licensed Patent; or

 

(b)  
provided to INEX, documentation to confirm Hana’s withdrawal of its filing,
submission, or other process commenced in any court or other governmental agency
of competent jurisdcation to challenge the validity or enforceability or any
Licensed Patent.

 
14.3  Termination on Bankruptcy
 

14.3.1  
This Agreement may be terminated by INEX by providing written notice to Hana
upon:

 

(a)  
the bankruptcy, liquidation or dissolution of Hana;

 

(b)  
the filing of any voluntary petition for bankruptcy, dissolution, liquidation or
winding-up of the affairs of Hana; or

 

(c)  
the filing of any involuntary petition for bankruptcy, dissolution, liquidation
or winding-up of the affairs of Hana which is not dismissed within one hundred
twenty (120) days after the date on which it is filed or commenced.

 

14.3.2  
This Agreement may be terminated by Hana by providing written notice to INEX
upon:

 

(a)  
the bankruptcy, liquidation or dissolution of INEX;

 

(b)  
the filing of any voluntary petition for bankruptcy, dissolution, liquidation or
winding-up of the affairs of INEX; or

 

(c)  
the filing of any involuntary petition for bankruptcy, dissolution, liquidation
or winding-up of the affairs of INEX which is not dismissed within one hundred
twenty (120) days after the date on which it is filed or commenced.
Notwithstanding the bankruptcy of INEX, or the impairment of performance by INEX
of its obligations under this Agreement as a result of bankruptcy of INEX, to
the extent that INEX retains the rights necessary to grant the licenses granted
in this Agreement, Hana shall be entitled to retain the licenses granted herein,
subject to INEX’s rights to terminate this Agreement as provided in this
Agreement.

 
54

--------------------------------------------------------------------------------


 

14.3.3  
In the event INEX shall: (1) make an assignment for the benefit of creditors, or
petition or apply to any tribunal for the appointment of a custodian, receiver,
or trustee for all or a substantial part of its assets; (2) commence any
proceeding under any bankruptcy, dissolution, or liquidation law or statute of
any jurisdiction whether now or hereafter in effect; (3) have had any such
petition or application filed or any such proceeding commenced against it in
which an order for relief is entered or an adjudication or appointment is made,
and which remains undismissed for a period of one hundred twenty (120) calendar
days or more; (4) take any corporate action indicating its consent to, approval
of, or acquiescence in any such petition, application, proceeding, or order for
relief or the appointment of a custodian, receiver, or trustee for all or
substantial part of its assets; or (5) permit any such custodianship,
receivership, or trusteeship to continue undischarged for a period of one
hundred twenty (120) calendar days or more (each, a “Bankruptcy Action”), and
the occurance of any of the foregoing causes the applicable Party or any third
party, including, without limitation, a trustee in bankruptcy, to be empowered
under state or federal law to reject this Agreement or any Agreement
supplementary hereto, then Hana shall have the following rights: 

 

(a)  
In the event of a rejection of this Agreement or any Agreement supplementary
hereto , Hana shall be permitted to receive and use any INEX Technology and
Confidential Information for the purpose of enabling it to mitigate damages
caused to Hana because of the rejection of this Agreement;

 

(b)  
In the event of a rejection of this Agreement or any agreement supplementary
hereto, Hana may elect to retain its rights under this Agreement or any
agreement supplementary hereto as provided in Section 365(n) of the United
States Bankruptcy Code or comparable provision of the laws of any other country
in the Territory. Upon Hana’s written request to INEX or the bankruptcy trustee
or receiver, INEX or such bankruptcy trustee or receiver shall not interfere
with the rights of Hana as provided in this Agreement or in any agreement
supplementary hereto.

 

(c)  
In the event of a rejection of this Agreement or any agreement supplementary
hereto, Hana may elect to retain its rights under this Agreement or any
agreement supplementary hereto as provided in Section 365(n) of the United
States Bankruptcy Code or comparable provision of the laws of any other country
in the Territory without prejudice to any of its rights of setoff and/or
recoupment with respect to this Agreement under the Bankruptcy Code or
applicable non-bankruptcy law; or

 

(d)  
In the event of a rejection of this Agreement or any agreement supplementary
hereto, Hana may retain its rights under this Agreement or any agreement
supplementary hereto as provided in Section 365(n) of the United States
Bankruptcy Code or comparable provision of the laws of any other country in the
Territory without prejudice to any of its rights under Section 503(b) of the
Bankruptcy Code or comparable provision of the laws of any other country in the
Territory.

 
55

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary in this Section 14.3.3:
 

(e)  
INEX will provide Hana with thirty (30) days prior written notice of INEX’s
regulatory filings in respect of any reorganization or arrangement proposed by
INEX;

 

(f)  
any reorganization or arrangement involving INEX, its affiliates and/or its
wholly owned subsidiaries which does not prejudice the rights of Hana shall not
constitute a Bankruptcy Action for the purposes of this Section 14.3.3 and shall
not give rise to the remedies set forth in this Section 14.3.3; and

 

(g)  
if Hana asserts any rights under Sections 14.3.3(a), 14.3.3(b), 14.3.3(c) or
14.3.3(d), Hana shall continue to be bound by all liabilities and obligations
imposed upon Hana, its Affiliates and Sublicensees under this Agreement, and
INEX’s custodian, receiver or trustee in bankruptcy shall be entitled to
exercise against Hana, its Affiliates and Sublicensees, any remedies available
to INEX under this Agreement.

 
14.4  Termination for Material Breach
 

14.4.1  
Except as otherwise provided in this Agreement, either Party shall be entitled
to terminate this Agreement by written notice to the other Party in the event
that the other Party is in material breach of its obligations hereunder and
fails to remedy any such breach within ninety (90) days after notice thereof by
the Party alleging breach. Any such notice shall:

 

(a)  
specifically state that the Party not in default intends to terminate this
Agreement in the event that the other Party fails to remedy the breach; and

   

(b)   expressly set forth the actions required of the other Party to remedy the
breach.

 

(c)  
If such breach is not corrected, the Party not in breach shall have the right to
terminate the license hereunder in respect of such Product or such country as to
which a breach remains unremedied by giving written notice to the other Party,
provided the notice of termination is given within six (6) months of one Party’s
discovery of the other Party’s breach and prior to correction of the breach.

 

14.4.2  
Either Party shall be entitled to terminate the licenses granted to the other
Party hereunder by written notice to such other Party in the event that such
other Party is in material breach of the Non-Competition Terms, and fails to
remedy any such breach within ninety (90) days after notice thereof.

 

14.4.3  
If a Dispute arises as to whether either Party is in material breach of its
obligations hereunder, or as to whether such Party has cured any such breach,
either Party may invoke the dispute resolution procedure described in Article 13
to resolve such Dispute.

 
56

--------------------------------------------------------------------------------


 
14.5  No Limitation on Remedies
 
Upon any termination of this Agreement pursuant to this Article 14, neither
Party shall be relieved of any obligations incurred prior to such termination.
Termination of the Agreement in accordance with the provisions hereof shall not
limit remedies that may be otherwise available in law or equity.
 
14.6  Consequences of Termination
 

14.6.1  
Upon any termination by INEX of the license granted hereunder:

 

(a)  
Hana shall not be relieved of any obligations incurred prior to such
termination;

 

(b)  
each Party shall promptly return to the other Party all written Confidential
Information, and all copies thereof (except for one archival copy to be retained
solely for the purpose of confirming which information to hold in confidence
hereunder); and

 

(c)  
all licenses and sublicenses granted hereunder shall forthwith terminate.

 

14.6.2  
The termination of the license granted hereunder will be without prejudice to:

 

(a)  
INEX’s right to receive all payments accrued from Hana pursuant to Section 8.6
as of the effective date of such termination including, without limitation,
payment for all out-of-pocket costs and personnel costs which INEX has properly
and reasonably incurred in providing IP Services and in following instructions
received from Hana up to the date of such termination. For greater certainty,
such costs shall include INEX’ reasonable and necessary non-cancelable
obligations to Third Parties actually incurred by INEX in the performance of its
obligations under this Agreement prior to the date of notice of termination, but
arising after the date of notice of termination; and

 

(b)  
any other legal, equitable or administrative remedies as to which either Party
may then or thereafter become entitled.

 
14.7  Disposition of Product
 
Upon any termination of this Agreement pursuant to Sections 14.3 and 14.4, Hana
shall within thirty (30) days after the effective date of such termination
notify INEX in writing of the amount of each Product which Hana, its Affiliates
and Sublicensees then have completed on hand, the sale of which would, but for
the termination, be subject to royalty. At INEX’s sole election, evidence by
written consent, INEX may grant Hana, its Affiliates and/or Sublicensees written
permission during the one (1) year following such termination to sell that
amount of Product, provided that Hana shall pay the aggregate royalty thereon at
the conclusion of the earlier of the last such sale or such one (1) year period.
Except as provided under this Section 14.7, all sublicenses granted by Hana
shall forthwith terminate upon the termination of this Agreement.
 
14.8  Delivery of Data and Materials and License
 
Upon termination of the license(s) granted by INEX to Hana in respect of a
particular Product in a particular country(ies) under Section 14.4 by INEX for
Hana’s uncured material breach, or Section 14.2.1 for invalidity challenge, or
Section 5.5 for lack of sales:
 
57

--------------------------------------------------------------------------------


 

14.8.1  
Provided that INEX shall be responsible for any reasonable associated
out-of-pocket costs associated with the following activities, Hana shall deliver
to INEX a copy of all data (including animal and human) and such other
information, Materials, materials (including biological materials) and documents
in Hana’s possession or control arising from the Development of such Product
that INEX may reasonably require in order to obtain and/or maintain Regulatory
Approvals for such Product in the applicable country(ies). INEX may, directly or
through a licensee, exploit such data, other information, Materials, materials
(including biological materials) and documents to develop, make, have made,
import, use, offer for sale and sell such Product in such country(ies).

 

14.8.2  
Hana shall also, within thirty (30) days after the effective date of such
termination, use all reasonable endeavors to take all steps and execute all
documents reasonably necessary to assign and/or transfer or permit reference to
(to the extent legally permissible in the relevant country) all Regulatory
Submissions and Regulatory Approvals arising from the Development of such
Product under this Agreement in Hana's name or in the name of Hana's
Representatives to INEX or its designee, provided that INEX shall be responsible
for any reasonable associated out-of-pocket costs of transfer.

 

14.8.3  
In the event that no such assignment and/or transfer and/or reference pursuant
to Section 14.8.2 may legally be made, then Hana shall forthwith surrender to
INEX or its designee such Regulatory Submissions and Regulatory Approvals for
cancellation.

 

14.8.4  
Upon INEX’s request, Hana shall within thirty (30) days after the effective date
of such termination, deliver to INEX or its designee any and all documents
relating to applications, correspondences with Regulatory Authorities,
Regulatory Submissions, Regulatory Approvals, and post-Regulatory Approval
Pharmacovigilance in its possession or control arising from the Development of
such Product that are reasonably required for Commercialization of Product in
such country(ies), provided that INEX shall be responsible for any reasonable
associated out-of-pocket costs of transfer.

 
Except to the extent set out in the last sentence of Section 14.8.1, Hana’s
transfer to INEX of any data, other information, Materials, materials (including
biological materials) or documents shall not grant INEX any license or right
(whether express, implied or by estoppel) in any Intellectual Property Rights
owned or controlled by Hana.
 
Article 15  GENERAL PROVISIONS
 
15.1  Amendments
 
No amendment, modification, supplement, termination or waiver of any provision
of this Agreement will be effective unless in writing signed by the Parties and
then only in the specific instance and for the specific purpose given.
 
15.2  Assignment
 
Neither Party may assign this Agreement in whole or in part without the prior
written consent of the other Party, provided that either Party may assign this
Agreement to an Affiliate or a successor in interest on written notice to the
other Party. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. No assignment shall relieve any Party of responsibility
for the performance of any accrued obligation that such Party then has under
this Agreement.
 
58

--------------------------------------------------------------------------------


15.3  Counterparts; Facsimile
 
This Agreement may be executed in any number of counterparts (either originally
or by facsimile), each of which shall be deemed to be an original, and all of
which taken together shall be deemed to constitute one and the same instrument,
and it shall not be necessary in making proof of the agreement to produce or
account for more than one such counterpart.
 
15.4  Entire Agreement
 
This Agreement (including Exhibits) constitutes the entire agreement between the
Parties concerning the subject matter hereof, and supersedes all written or oral
prior agreements or understandings with respect thereto.
 
15.5  Enurement
 
This Agreement shall enure to the benefit of and be binding upon the Parties
hereto and their respective successors and permitted assigns.
 
15.6  Exhibits
 
The Exhibit attached hereto shall be deemed to form an integral part of this
Agreement.
 
15.7  Force Majeure
 
In the event that either Party is prevented from performing or is unable to
perform any of its obligations under this Agreement due to any act of God; fire;
casualty; flood; war; strike; lockout; failure of public utilities; injunction
or any act, exercise, assertion or requirement of governmental authority;
epidemic; destruction of production facilities; riots; insurrection; inability
to procure or use materials, labor, equipment, transportation or energy; or any
other cause beyond the reasonable control of the Party invoking this Section
15.7 if such Party shall have used its reasonable efforts to avoid such
occurrence, such Party shall give notice to the other Party in writing promptly,
and thereupon the affected Party’s performance shall be excused and the time for
performance shall be extended for the period of delay or inability to perform
due to such occurrence.
 
15.8  Further Assurances
 
Each Party shall co-operate with the other, and execute and deliver, or cause to
be executed and delivered, all such other documents and instruments and take all
such other actions as such Party may be reasonably requested by the other Party
to take from time to time, consistent with the terms of this Agreement in order
to implement the provisions and purposes of this Agreement.
 
15.9  Governing Law
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington and the laws of United States of America applicable
therein.
 
15.10  Headings
 
The headings in this Agreement are solely for convenience of reference and shall
not be used for purposes of interpreting or construing the provisions hereof.
 
59

--------------------------------------------------------------------------------


15.11  Independent Legal Advice
 
Both Parties sought external legal counsel representation in the preparation of
this Agreement, and neither Party shall be construed to be the drafter hereof.
 
15.12  International Sale of Goods Act
 
The Parties acknowledge and agree that the International Sale of Goods Act and
the United Nations Convention on Contracts for the International Sale of Goods
have no application to this Agreement.
 
15.13  Jurisdiction
 
Subject to Article 13, the Parties agree that the courts of the State of
Washington will have exclusive jurisdiction to determine all disputes and claims
arising between the Parties.
 
15.14  Non-Use of Names
 
Neither Party shall use the name of the other Party, nor any adaptation thereof,
in any advertising, promotional or sales literature without prior written
consent obtained from such other Party in each case (which consent shall not be
unreasonably withheld or delayed).
 
15.15  Notices
 
Notices provided under this Agreement to be given or served by either Party on
the other will be given in writing and served personally, by prepaid registered
mail return receipt requested, by a reputable courier company or by means of
facsimile, to the following respective addresses or to such other addresses as
the Parties may hereafter advise each other in writing. Each such notice shall
be deemed delivered (i) on the date delivered if by personal delivery, (ii) on
the date telecommunicated if by facsimile, and (iii) on the date upon which the
return receipt is signed or delivery is refused, as the case may be, if mailed:
 
If to Hana:
Hana BioSciences, Inc.
400 Oyster Point Boulevard, Suite 215,
South San Francisco, CA 94080
U.S.A
 
Attention: President and/or C.E.O.
 
Tel: 
Fax: 
 
If to INEX:
Inex Pharmaceuticals Corporation
#200 - 8900 Glenlyon Parkway
Burnaby, B.C.
Canada V5J 5J8
Attention:  President and/or C.E.O..
Tel: (604) 419-3200
Fax: (604) 419-3201
 

 
Any Party may, at any time, give notice of any change of address to the other
and the address specified therein shall be such Party's address for the purpose
of receiving notices.
 
60

--------------------------------------------------------------------------------


15.16  No Implied Rights
 
Nothing in this Agreement will be deemed or implied to be the grant by one Party
to the other of any right, title or interest in any product (including Product),
Confidential Information, trade mark, trade dress or any other intellectual
property or any other proprietary right of the other, except as is expressly
provided for herein
 
15.17  No Solicitation or Hiring of Employees
 
The Parties agree that, during the Term and for a period of twelve (12) months
thereafter, it will not directly or indirectly induce any employee of the other
Party to terminate their employment with the other Party without the prior
written consent of the other Party. This Section shall not prevent or prohibit
any employee from one Party directly contacting the other Party for employment
or employment opportunities or from responding to published employment
advertisements, and under these limited circumstances, this restriction shall
not prevent either Party from interviewing and/or hiring such an employee.
 
15.18  No Third-Party Rights
 
No provision of this Agreement will be deemed or construed in any way to result
in the creation of any rights or obligation in any Person not a party to this
Agreement.
 
15.19  No Waiver
 
No condoning, excusing or overlooking by any Party of any breach or breach by
the another Party in respect of any terms of this Agreement shall operate as a
waiver of such Party's rights under this Agreement in respect of any continuing
or subsequent breach or breach, and no waiver shall be inferred from or implied
by anything done or omitted by such Party, save only an express waiver in
writing.
 
15.20  Publicity
 
Except as required by law, stock exchange or regulatory authority:
 

15.20.1  
neither Party, nor any of its Affiliates, shall originate any publicity, news
release or other public announcement, written or oral, relating to this
Agreement or the existence of an arrangement between the Parties, without the
prior written approval of the other Party and agreement upon the nature and text
of such announcement or disclosure, which approval shall not be unreasonably
withheld or delayed; and

 

15.20.2  
the Party desiring to make any such public announcement or other disclosure
shall inform the other Party of the proposed announcement or disclosure in
reasonably sufficient time prior to public release, and shall provide the other
Party with a written copy thereof, in order to allow such other Party to comment
upon such announcement or disclosure.

 
15.21  Relationship of Parties
 
It is not the intent of the Parties hereto to form any partnership or joint
venture. Each Party shall, in relation to its obligations hereunder, be deemed
to be and shall be an independent contractor, and nothing in this Agreement
shall be construed to give such Party the power or authority to act as agent for
the other Party for any purpose, or to bind or commit the other Party in any way
whatsoever.
 
61

--------------------------------------------------------------------------------


15.22  Rights and Remedies
 
The rights and remedies available under this Agreement shall be cumulative and
not alternative and shall be in addition to and not a limitation of any rights
and remedies otherwise available to the Parties at law or in equity. No exercise
of a specific right or remedy by any Party precludes it from or prejudices it in
exercising another right or pursuing another remedy or maintaining an action to
which it may otherwise be entitled either at law or in equity.
 
15.23  Severability
 
`If any one or more of the provisions contained in this Agreement is found by
any court or arbitrator for any reason, to be invalid, illegal or unenforceable
in any respect in any jurisdiction:
 

15.23.1  
such provision shall be severable from the remainder of the Agreement in the
jurisdiction in which such provision was found to be invalid, illegal or
unenforceable;

 

15.23.2  
the validity, legality and enforceability of such provision will not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby, unless in either case as a
result of such determination this Agreement would fail in its essential purpose;
and

 

15.23.3  
the Parties will use their best efforts to substitute for any provision that is
invalid, illegal or unenforceable in any jurisdiction a valid, legal and
enforceable provision which achieves to the greatest extent possible the
economic, legal and commercial objectives of such invalid, illegal or
unenforceable provision and of this Agreement.

 
15.24  Survival
 
Notwithstanding any termination of this Agreement, the provisions of Article 1,
Section 2.5, Article 3, Sections 5.5.2(c), 6.2, 6.3, 7.1, 7.2, 7.3, 7.4.1,
7.4.2, 8.3.3, 8.5.3, 8.5.4, 8.5.6, 8.5.8, 8.6.2, 8.6.3, 8.7, 8.8, Article 9,
Article 10, Article 11, Article 12, Article 13, Article 14, Article 15, as well
as under any other provisions which by their nature are intended to survive any
such termination, will survive the termination of this Agreement or the
termination of any rights hereunder.
 
15.25  Wording
 
Wherever the singular or masculine form is used in this Agreement, it will be
construed as the plural or feminine or neuter form, as the case may be, and vice
versa, as the context or the Parties require.
 
62

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as a sealed instrument in their names by their properly and duly authorized
officers or representatives.
 
HANA
BIOSCIENCES, INC.
by its authorized signatory:
INEX PHARMACEUTICALS
CORPORATION
by its authorized signatory:
   
   /s/ Mark J. Ahn
Mark J. Ahn
President and Chief Executive Officer
   /s/ Timothy Ruane
Timothy Ruane
President and Chief Executive Officer

 



63

--------------------------------------------------------------------------------

 

 